Exhibit 10.11

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

[ex10-11_001.jpg]

 

MASTER SERVICES AGREEMENT

 

THIS MASTER SERVICES AGREEMENT (“Agreement”) is effective as of February 1, 2018
(“Effective Date”) and is between Augmedix, Inc., a Delaware corporation with
offices at 1161 Mission Street, Suite 210, San Francisco, CA 94103 (“Augmedix”),
and Infosense Technologies, Pvt. Ltd. (dba OG Healthcare), with office located
at 3rd Floor, 27/A Boopasandra Main Road, Boopasandra, Bangalore 560094,
Karnataka, India (“Scribe Service Provider”) (each a “Party” and together the
“Parties”).

 

Augmedix wishes to engage Scribe Service Provider to perform certain services,
as more particularly described herein, and Scribe Service Provider wishes to
accept such engagement and perform the services, all in accordance with the
terms and conditions set forth in this Agreement. Accordingly, in consideration
of the mutual promises and covenants contained herein and intending to be
legally bound hereby, the Parties agree as follows:

 

1.SERVICES

 

1.1.Scope of Services. Scribe Service Provider shall perform such services as
are described in the one or more statements of work or additions of work that
the Parties mutually execute hereunder (each, a “Statement of Work” or “Addition
of Work”, and with such services described therein referred to collectively as
the “Services”). Each Statement of Work or Addition of Work shall set forth in
detail the specific Services authorized to be performed by Scribe Service
Provider, the schedule for the performance of such Services, the charges for
such Services, all deliverables required of Scribe Service Provider in
connection with such Services, and such other particulars as the Parties may
determine. No Statement of Work or Addition of Work shall be valid unless
executed by an authorized representative of Augmedix prior to the commencement
of the Services contemplated thereby. Each Statement of Work or Addition of Work
executed by the Parties is deemed incorporated herein by this reference.

 

1.2.Limitations. The Services shall be specifically limited to those which are
set forth in each Statement of Work or Addition of Work. Scribe Service Provider
shall not engage in any activities on behalf of Augmedix not authorized by this
Agreement without the prior written approval thereof by Augmedix.

 

1.3.Staffing. Scribe Service Provider shall cause all Services to be performed
by appropriately qualified personnel. Scribe Service Provider shall identify all
Scribes whom Scribe Service Provider intends to perform the Services described
therein. Scribe Service Provider may not materially reduce the service level
commitment to any Statement of Work or Addition of Work such that Service
Provider cannot full its obligation under this Agreement without Augmedix’s
prior written approval.

 

1.4.Compliance with Applicable Laws. Scribe Service Provider shall comply with
all applicable federal, state and local laws and government regulations (and all
existing and future regulations promulgated thereunder), including, without
limitation, to the extent applicable, those involving:

 

(a) health care reimbursement by governmental entities, including without
limitation, the False Claims Act (31 U.S.C. § 3729), the anti-kickback
provisions of the Social Security Act (42 U.S.C. § 1320a-7b(b)) and the
regulations promulgated thereunder at 42 C.F.R. Part 1001,

 

1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(b) the maintenance, use, transmission or other disposition of patient records
and the confidentiality of medical data, including, without limitation, the
Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) and
the Health Information Technology for Economic and Clinical Health (HITECH) Act
(enacted as part of the American Recovery and Reinvestment Act of 2009) and all
implementing regulations issued pursuant thereto, as amended (collectively,
“HIPAA”).

 

1.5.Compliance with Applicable Security Procedures. Scribe Service Provider
shall cause all of its personnel providing Services under the Agreement to
observe and comply with all applicable safety and security procedures, as
communicated to Scribe Service Provider from time to time including appropriate
administrative, physical and technical security controls to meet HIPAA. Augmedix
Customer and other federal, state and other applicable requirements.

 

1.6.Standard of Care. Scribe Service Provider shall perform all Services in
accordance with generally accepted standards of care and conduct applicable to
comparable services. Scribe Service Provider shall use its best efforts and such
working time and energy as may be required for the satisfactory performance of
the Services in accordance with all requests and instructions from Augmedix and
within the time frames set forth in each Statement of Work or Addition of Work.
Scribe Service Provider’s work shall be of high quality, and in accordance with
the requirements and parameters set forth in each Statement of Work or Addition
of Work and this Agreement. Scribe Service Provider shall promptly deliver to
Augmedix all Augmedix Owned Deliverable (as defined herein) that arise from
performance under this Agreement. Scribe Service Provider shall notify Augmedix
of any delay in the performance of Services as soon as it is known or
anticipated.

 

1.7.No Subcontracting. Scribe Service Provider may not subcontract any of the
Services without the express written consent of Augmedix.

 

1.8.Inconsistency. The terms, conditions, obligations, rights and remedies
provided in this Agreement and each Statement of Work or Addition of Work are
intended to be consistent and cumulative. In the event, however, of any
inconsistency between the terms and conditions of this Agreement and those of
any Statement of Work or Addition of Work, the terms and conditions of this
Agreement shall govern (unless the Statement of Work or Addition of Work
expressly provides otherwise).

 

2.CHARGES AND PAYMENT

 

2.1.Amount Rates. Charges for all Services shall be as set forth in each
Statement of Work, Addendum or Addition of Work.

 

2.2.Invoicing. As promptly as practicable after each applicable billing period
as specified in the Statement of Work or Addition of Work, Scribe Service
Provider shall submit to Augmedix its invoice for all authorized charges. Each
such invoice shall be in the manner and form dictated by Augmedix, subject to
compliance with Indian law, tax and accounting practices. Each such invoice
shall be subject to Augmedix’s review and approval.

 

2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

2.3.Disputes. Augmedix shall notify Scribe Service Provider in writing of any
inaccuracy in or dispute concerning any invoice after the date of such invoice,
and the Parties shall promptly attempt in good faith to amicably resolve such
disagreement. In such event, Augmedix shall pay the part of that invoice not
subject to disagreement, and Scribe Service Provider shall continue to perform
its obligations hereunder and under the applicable Statement of Work or Addition
of Work pending resolution of any good faith dispute. Within fifteen (15) days
following the resolution of any such dispute, Augmedix shall pay all charges
determined to be due (provided, however, that no payment shall be due before the
expiration of the aforementioned fifteen (15) day period).

 

2.4.Acceptance of Services. Augmedix may accept or reject the Services or any
Augmedix-Owned Deliverable (as defined herein), which acceptance or rejection
will be determined in accordance with the acceptance criteria set forth in the
applicable Statement of Work or Addition of Work. If there are no acceptance
criteria set forth in the applicable Statement of Work or Addition of Work, then
Augmedix will accept the Services or Augmedix-Owned Deliverable that comply with
the terms and conditions of this Agreement. If the Services or the
Augmedix-Owned Deliverable do not meet the terms or conditions of this Agreement
or the applicable Statement of Work or Addition of Work, Augmedix may require
Scribe Service Provider to correct (at no cost to Augmedix) any defective or
nonconforming item, and Scribe Service Provider agrees to use its best efforts
to promptly make such correction.

 

2.5.No Other Compensation. Unless otherwise expressly agreed in writing, the
compensation provided under each Statement of Work or Addition of Work shall be
Scribe Service Provider’s sole, full and complete form of compensation for the
Services to be performed thereunder. Moreover, the compensation and other
amounts payable by Augmedix under each Statement of Work or Addition of Work
shall be inclusive of all amounts which may be payable to third Parties from
whom Scribe Service Provider obtains services or materials or who otherwise may
act for or on behalf of Scribe Service Provider in connection with the Services.
Scribe Service Provider shall be solely responsible for payment of all such
amounts.

 

2.6.Taxes. Augmedix shall not withhold from any fee or other payments made to
Scribe Service Provider any deductions for income taxes, employment taxes or
other items, nor make any premium payments or contributions for any worker’s
compensation or unemployment compensation for the benefit of Scribe Service
Provider. Rather, Scribe Service Provider shall be solely responsible for
withholding and paying all applicable Social Security, unemployment, workers
compensation, federal, state, and local taxes (and all other applicable taxes)
with respect to all fees and other amounts paid to Scribe Service Provider
pursuant to this Agreement.

 

3.OWNERSHIP

 

3.1.Generally. Augmedix shall, as between the Parties, own and retain all right,
title and interest in and to all materials, documents and information supplied
by Augmedix to Scribe Service Provider (including, without limitation,
Confidential Information, as defined in Section 6.1). Nothing contained in this
Agreement or any Statement of Work or Addition of Work shall be construed to
confer upon Scribe Service Provider any right, title or interest in or to any
such materials, documents or information or any right, by license or otherwise,
to make, or permit others to make any use thereof other than as expressly
contemplated by this Agreement or any Statement of Work or Addition of Work.
Scribe Service Provider shall retain all right, title and interest to Scribe
Service Provider’s documentation and other materials used to provide the
Services, including but not limited to its independently developed Scribe
training curriculum and operational and compliance processes, and all
intellectual property rights therein.

 

3

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

3.2Augmedix-Owned Deliverables. Subject to Sections 3.3 and 3.4, Augmedix shall
own and retain all right, title and interest in and to all patient notes or
medical documentation prepared, generated, or developed by Scribe Service
Provider on behalf of Augmedix in connection with performing the Services, or
any other deliverable specifically ordered by Augmedix pursuant to this
Agreement (and modifications of existing such materials), (collectively,
“Augmedix-Owned Deliverables”), together with all copyrights and other
intellectual property rights therein. To that end, Scribe Service Provider
acknowledges that all Augmedix-Owned Deliverables shall be considered as having
been specially ordered and commissioned by Augmedix as “work made for hire,” (as
defined by Section 101 of the U.S Copyright Act) for the sole and exclusive
benefit of Augmedix. To the extent any Augmedix-Owned Deliverables, under
applicable law, cannot be considered a work made for hire or is not otherwise
automatically assigned to Augmedix, Scribe Service Provider hereby assigns to
Augmedix, upon creation thereof, exclusive ownership of all United States and
international copyrights therein, together with the right to sue for past,
present and future infringement thereof. Scribe Service Provider shall (and
shall cause its personnel to) confirm such assignment by execution and delivery
of such assignments. confirmations or assignment, or other written instruments
as Augmedix may reasonably request from time to time and render such further
cooperation as Augmedix may reasonably request in order to vest title to all
such Augmedix-Owned Deliverables in Augmedix (or its designees or assignees) and
secure copyright and patent protection or otherwise protect Augmedix’s rights in
such Augmedix-Owned Deliverables in the United States and such other countries
as Augmedix may designate. The consideration for all such assignments and
actions shall be deemed to have been calculated and included in the fees payable
by Augmedix for the Services. For the avoidance of doubt, the Scribe training
curriculum and, operational and compliance processes developed independently by
Scribe Service Provider, and any modifications thereto made in the course of
this Agreement, shall not constitute an Augmedix-Owned Deliverable, and such
training curriculum shall be the sole and exclusive property of Scribe Service
Provider.

 

3.2.Scribe Service Provider Exceptions; License Grant to Augmedix. Nothing
herein shall affect Scribe Service Provider’s rights in any software, product,
materials, improvement, development, concept, discovery or other proprietary
information that is discovered, developed, or obtained by Scribe Service
Provider prior to, during, or independent of, the performance of the Services
(“Background IP”). To the extent that Scribe Service Provider incorporates any
of its Background IP into any Augmedix-Owned Deliverable, Scribe Service
Provider hereby grants Augmedix a nonexclusive, royalty-free, perpetual,
irrevocable, fully paid-up, worldwide, non-sub-licensable license to such
Background IP to the extent necessary to use and/or exploit the Augmedix-Owned
Deliverable.

 

3.3.License Grants to Scribe Service Provider. Augmedix grants Scribe Service
Provider (a) a nonexclusive, royalty-free, fully paid-up, non-sub-licensable
license during the Term (as defined below) of this Agreement to use those
Augmedix data and materials delivered to Scribe Service Provider in connection
with this Agreement for the sole purpose of performing Scribe Service Provider’s
obligations under this Agreement.

 

4

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

3.4.Right to Access Necessary Tools and Systems.

 

3.4.1. To the extent that a Party provides (“Application Provider”) the other
Party (“Application User”) with access to certain software applications for the
purpose of enabling Software User to perform its duties and obligations under
this Agreement (each an “Application”), then Application Provider agrees to
provide Application User with the ability to access such Applications without
charge and Application User agrees to use such Applications solely for the
purpose of performing its duties and obligations under this Agreement. Subject
to the terms and conditions set forth herein, the Application Provider hereby
grants to Application User for the Term of this Agreement a non-transferable,
non-exclusive limited right of access to, and use of, the Applications solely in
connection with its duties and obligations under this Agreement. From time to
time, the Application Provider may require Application User’s agreement to and
acknowledgement of an applicable end-user license, terms and conditions, and/or
other applicable agreements prior to Application User accessing the
Applications.

 

3.4.2. With respect to its use of the Applications, Application User, at its own
cost and expense, shall: (i) not permit any individual or entity, other than
authorized individuals and entities under this Agreement, to use or gain access
to the Applications; (ii) provide reasonable security devices to protect against
unauthorized usage of the Applications; (iii) not adapt the Applications in any
way or use it to create a derivative work (other than reports that are scribed
or edited using the Applications); and (iv) not remove, obscure, hinder or alter
Application Provider’s (or any other third party’s) proprietary notices,
trademarks, or other proprietary rights notices affixed to or contained in the
Applications.

 

3.4.3. The Applications are the exclusive property of the Application Provider
and/or the Application Provider’s licensors, which shall retain all right, title
and interest in and to the Applications, including, without limitation, the
intellectual property rights and any other rights under United States and
international copyright, patent, trademark, trade secret or other law.
Application User may not, and Application User agrees not to, use the
Applications for the benefit of any third parties, nor may Application User
allow access to the Applications by any third party, except as otherwise
explicitly authorized hereunder or in writing by Application Provider.

 

4.SCRIBE SERVICE PROVIDER REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Scribe Service Provider represents, warrants and covenants to Augmedix as
follows:

 

4.1Qualifications and Facilities. Scribe Service Provider warrants that (a) it
has the requisite and necessary experience, all necessary licenses, permits,
authorizations, equipment, facilities and personnel, and is fully qualified to
properly perform all Services, and (b) Scribe Service Provider will ensure its
personnel follow all applicable policies and procedures of Augmedix in
performing Scribe Service Provider’s obligations under this Agreement.

 

5

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

4.2.Services. The Services shall be performed (a) with due diligence and within
such time parameters as may be specified in the applicable Statement of Work or
Addition of Work or to which the Parties otherwise agree, (b) in a manner
consistent with the prevailing standards of skill and care for providers of
comparable services, (c) in accordance with generally accepted industry
practices applicable to comparable services, (d) in accordance with applicable
law, and (e) in conformity with all applicable specifications and other
requirements set forth in this Agreement, the applicable Statement of Work or
Addition of Work, and such other documents as may be executed and delivered
therewith or in connection therewith.

 

4.3.Record Keeping. Scribe Service Provider shall keep such records relating to
the performance of Services as are customary under the circumstances and as
Augmedix may otherwise direct. At Augmedix’s request at any time during the term
of this Agreement, and in any event at the termination of this Agreement
(regardless of the reason), Scribe Service Provider shall provide to Augmedix
any and all memoranda, books, papers, letters, notebooks, reports, and any and
all data and information, together with any copies of abstracts thereof,
resulting from the performance of Services or as may have been provided by
Augmedix to Scribe Service Provider.

 

4.4.Excluded Party List. Scribe Service Provider represents that neither it or
any of its affiliates or personnel is currently (a) named, or excluded, on, or
from, any of the following lists: (i) HHS/OIG List of Excluded
Individuals/Entities; (ii) The GSA’s System for Award Management, which was
formerly known as the GSA List of Parties Excluded from Federal Programs; and
(iii) OFAC “SDN and Blocked Individuals”; or (b) under investigation or
otherwise aware of any circumstances which would result in Scribe Service
Provider being excluded from participation in any Federal health care program,
as defined under 42 U.S.C. § 1320a-7b(f). Scribe Service Provider represents
that neither it nor any of its affiliates or personnel has ever been either
convicted of a criminal offense, assessed civil monetary penalties pursuant to
the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a, 42 U.S.C. §
1320a-7(b)(1)-(3) or excluded from the Medicare program or any state health care
program. Scribe Service Provider further represents that neither it nor any of
its affiliates or personnel is subject to an action or investigation that could
lead to the conviction of a criminal offense, the assessment of civil monetary
penalties, or exclusion from the Medicare program or any state health care
program. Scribe Service Provider shall notify Augmedix, immediately, if an
action or investigation arises that could result in the conviction of a criminal
offense, or the exclusion of it, or any of its affiliates or personnel from the
Medicare program, any state health care program or would otherwise result in it,
its affiliates or personnel being excluded as set forth in this Section 4.4.
Failure to timely notify Augmedix of any action or investigation shall give
Augmedix the right to terminate this Agreement effective immediately upon
written notice. In the event that Scribe Service Provider becomes excluded, for
any reason, during the Term of this Agreement or any Statement of Work or
Addition of Work, Augmedix shall be entitled to terminate this Agreement and any
such Statement of Work or Addition of Work, effective immediately upon written
notice.

 

6

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

4.5.Insurance Requirement. During the Term, Scribe Service Provider will
maintain, at its own expense, the insurance coverage set forth in Schedule 1.
Such coverage and limits: (a) will be primary to any insurance coverages
maintained by Augmedix, which will be excess and non-contributory; and (b) are
not intended to and will not in any manner limit or qualify Scribe Service
Provider’s liabilities under this Agreement. As applicable, policies must
contain a severability of interests clause and be on an occurrence basis. Upon
request, Scribe Service Provider must furnish to Augmedix a signed original
certificate of insurance evidencing the required insurance coverages and
referencing this Agreement. Scribe Service Provider shall procure all insurance
policies from a responsible insurance company or companies authorized to do
business in the location where the premises are located, with general
policyholder’s ratings of not less than “A” and a financial rating of not less
than “VII” in the most current available AM Best Insurance Reports. Scribe
Service Provider shall provide 30 days’ prior written notice to Scribe Service
Provider of cancellation, non-renewal or change to the insurance policy for any
reason. Augmedix agrees to maintain its own insurance policies to cover the
liabilities of its business. Notwithstanding, Scribe Service Provider insurance
coverage will be considered primary without right of contribution from
Augmedix’s insurance policies.

 

4.6.Authorship. Each Party represents, warrants, and covenants that (a) it is
and will be the sole author of all works developed and/or used by the other
Party (excluding works provided by Augmedix) in the course of performing the
Services and preparing all deliverables and Augmedix-Owned Deliverable
associated therewith or will have the legal right to so provide or employ such
works, and (b) none of the Services or Augmedix-Owned Deliverable infringe or
will infringe any patents, copyrights, trademarks or other proprietary rights of
any third party.

 

5.GENERAL REPRESENTATIONS AND WARRANTIES

 

Each Party represents and warrants to the other as follows:

 

5.1.Power and Authorization. It has all requisite power and authority (corporate
and otherwise) to enter into this Agreement and perform its obligations
hereunder and under each Statement of Work or Addition of Work, and has duly
authorized by all necessary action the execution and delivery hereof by the
officer or individual whose name is signed on its behalf below.

 

5.2.No Conflict. Its execution and delivery of this Agreement and the
performance of its obligations hereunder, do not and will not conflict with or
result in a breach of or a default under its organizational instruments or any
other agreement, instrument, order, law or regulation applicable to it or by
which it may be bound.

 

5.3.Enforceability. This Agreement has been duly and validly executed and
delivered by it and constitutes its valid and legally binding obligation,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights and except as enforcement is
subject to general equitable principles.

 

5.4.Advertising and Publicity. Neither Party shall use the name, logo or
trademark of the other in any form of publicity, promotional or advertising
material, or in any communications with the media without the other’s prior
written consent to the specific contemplated use. Each Party acknowledges that
violation of this Section 5.4 constitutes a material breach under this Agreement
and may seek immediate injunctive relief in accordance with the terms of Section
6.5.

 

7

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

5.5.EXCEPT AS EXPRESSLY PROVIDED HEREIN, EACH PARTY MAKES NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND CONCERNING ITS PERFORMANCE UNDER THIS AGREEMENT, ANY
MATERIALS SUPPLIED HEREUNDER, OR ANY INTELLECTUAL PROPERTY RIGHTS. INCLUDING
WITHOUT LIMITATION ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

 

6.CONFIDENTIALITY

 

6.1.“Confidential Information” Defined. For purposes of this Agreement,
“Confidential Information” shall mean this Agreement, all Statements of Work,
and all information, regardless of the form in which it is communicated or
maintained or whether furnished before or after the date hereof, that contains
or otherwise reflects information concerning the disclosing party or its
Affiliates (as defined herein) that is provided by or on behalf of the
disclosing party or its Affiliates and all reports, notes, analyses or other
information prepared by the receiving party or its directors, officers,
employees, agents or advisors (collectively, such party’s “Representatives”)
that are based on, contain or reflect any such information. Confidential
Information includes, but is not limited to, information regarding pricing,
assets, business plans, systems architecture, internet-based portals,
technology, data, processes, methods, customer information, patient information
(whether or not identifiable to any patient), product information, sales
information, provider information, vendor information, financial information,
trade secrets, results, or any other information that a reasonable person would
conclude possesses tangible commercial and economic value to the disclosing
party. “Confidential Information” excludes any information that: (a) is or
becomes, publicly available other than by disclosure by the receiving party or
its Representatives in violation of this Agreement, (b) was rightfully in the
possession of the receiving party on a non-confidential basis prior to its
disclosure hereunder and was not obtained from the disclosing party, (c) becomes
available to the receiving party on a non-confidential basis from a third party
which the receiving party reasonably believes had the right to disclose the
information free of any obligation of confidence, or (d) is independently
developed by the receiving party without reference to or use of the Confidential
Information. In any dispute with respect to these exclusions, the burden of
proof will be on the recipient and such proof shall be clear and convincing
evidence. As requested by Augmedix, Scribe Service Provider will execute a
Business Associate Agreement in a form acceptable to Augmedix (“BAA”). Protected
Health Information (as defined in 45 CFR § 164.501) supplied to Scribe Service
Provider, or generated or processed by Scribe Service Provider, in performance
of the Services shall be deemed to be Augmedix’s Confidential Information and
shall also be subject to the applicable terms and conditions of the BAA.
“Affiliate” means any entity controlled by, controlling, or under common control
with a Party.

 

6.2.Confidentiality Obligations. Confidential Information shall be kept strictly
confidential and used by the receiving party only for the purpose of providing
Services under this Agreement. Confidential Information shall not be disclosed
to any third party (other than its Representatives) without prior written
consent of the disclosing party. Each Affiliate that receives Confidential
Information shall be equally subject to all terms of this Agreement. The
receiving party agrees that it will use the same degree of care as such party
accords its own similar Confidential Information, but in no case less than
reasonable care. In the event of disclosure or use of the Confidential
Information which is not permitted by this Agreement, the receiving party shall
notify disclosing party immediately and use reasonable efforts to minimize the
damage from such disclosure or use.

 

8

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

6.3.Legally Required Disclosures. If any Confidential Information is required to
be disclosed by order of any court of competent jurisdiction or other
governmental authority, Scribe Service Provider shall timely inform Augmedix of
all such proceedings so that Augmedix may attempt by appropriate legal means to
limit such disclosure. In such case, Scribe Service Provider shall use its best
efforts to limit the disclosure and maintain confidentiality to the maximum
extent possible.

 

6.4.Disclaimer. Augmedix is under no obligation to make use of any proposals
from Scribe Service Provider. Unless otherwise expressly agreed in writing, all
such proposals shall be deemed disclosed on a confidential basis. Augmedix shall
have no liability to Scribe Service Provider arising in any way from its use or
non-use of such proposals.

 

6.5.Scope and Duration. The provisions of this Section 6 shall (a) apply to all
Confidential Information disclosed to or otherwise obtained by Scribe Service
Provider prior to the execution of this Agreement, (b) apply to all Confidential
Information disclosed to or otherwise obtained by Scribe Service Provider
concurrently with or after execution of this Agreement, and (c) survive the
termination of this Agreement for a period of five (5) years (or such longer
period as the Parties may specify in writing with respect to any particular
Confidential Information).

 

7.TERM AND TERMINATION; INJUNCTION

 

7.1.Term. This Agreement shall become effective as of the date first above
written and shall continue in full force and effect until (i) the expiration of
the last surviving Statement of Work hereunder or (ii) terminated by mutual
consent or pursuant to the provisions of Section 7.2 or Section 7.3 (“Term”).

 

7.2.Termination for Convenience. Either Party may terminate this Agreement or
any Statement of Work or Addition of Work at any time with or without cause on
ninety (90) days’ written notice unless explicitly stated otherwise in an
applicable Statement of Work or Addition of Work. Subject to the provisions of
Section 7.4, neither Party in such case shall have any claim as against the
other arising solely from such termination (including, without limitation, any
claim based on delay, lost profits, or loss of opportunity), all such claims
having been deemed waived and released.

 

7.3.Termination for Material Breach. Upon the material breach by either Party of
any of its representations, warranties, covenants or agreements contained in
this Agreement or any Statement of Work or Addition of Work, the other Party may
terminate this Agreement or such Statement of Work or Addition of Work upon 30
days’ written notice setting forth the particulars of such breach. Upon the
expiration of such notice period (and any extension thereof to which the
non-breaching Party may agree), the non-breaching Party shall have the right to
terminate this Agreement (or the applicable Statement of Work or Addition of
Work) upon written notice to the breaching Party; however, no such notice period
applies to either Party if the material breach by either Party involves data
security or either Party’s representations and warranties under Section 4.4.
Such right of termination shall be in addition to such other rights and remedies
as the terminating Party may have under applicable law. Notwithstanding the
foregoing, either Party may terminate this agreement immediately and without
penalty if the other Party: (i) becomes insolvent; (ii) files a petition for
bankruptcy or if a proceeding or other action is filed against such party under
bankruptcy or similar laws (unless such petition or proceeding is dismissed
within sixty (60) days); (iii) makes an assignment for the benefit of creditors;
or (iv) any events analogous to (i) through (iii) in any jurisdiction outside of
the United States.

 

9

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

7.4.Rights and Duties Upon Termination.

 

(a) Generally. Upon the termination of this Agreement or any Statement of Work
or Addition of Work, Scribe Service Provider shall immediately discontinue all
applicable Services (unless otherwise expressly directed by Augmedix), and,
subject to Sections 7.4(b) and (c) hereof. Augmedix shall be responsible for
paying all applicable charges within fifteen (15) days of the effective date of
termination, for Services performed through the effective date of such
termination. The Parties shall thereupon have no further rights or obligations
hereunder or thereunder except pursuant to those provisions hereof or thereof
which expressly or implicitly are intended to survive its termination. Any
patient information and data shall be subject to the confidentiality provisions
of the Agreement indefinitely.

 

(b) Transfer of Materials. Within 30 days following the termination of this
Agreement or any Statement of Work or Addition of Work, Scribe Service Provider
shall have completed the (a) transfer to Augmedix, in a mutually agreed format,
of all Augmedix- Owned Deliverables and materials prepared by Scribe Service
Provider in the course of performing the applicable Services and (b) return to
Augmedix of all other papers, records, materials, documents and information
bearing on or relating to such Services (except as otherwise required by
applicable laws and regulations), along with all Augmedix property in Scribe
Service Provider’s possession. Augmedix may withhold any outstanding payments
due Scribe Service Provider pending its compliance with the provisions of this
Section 7.4(b). Likewise, within 30 days following the termination of this
Agreement or any Statement of Work or Addition of Work, Augmedix shall have
completed the return to the Scribe Service Provider of all the Scribe Service
Provider’s papers, records, materials, documents and information (except as
otherwise required by applicable laws and regulations), along with all Scribe
Service Providers property in Augmedix’s possession.

 

(c) Transfer of Services. Upon notification of termination of this Agreement or
any Statement of Work or Addition of Work, Augmedix may request Scribe Service
Provider to transfer specific Services to Augmedix or its designee. In such
case, Scribe Service Provider shall, at Augmedix’s expense, take all such steps
as may be reasonably necessary to transfer such Services to Augmedix or its
designee so as to avoid any disruption in the performance of such Services.
Augmedix may withhold any outstanding payments due Scribe Service Provider
pending its compliance with the provisions of this Section 7.4(c). For the
avoidance of any doubt, the transfer of Services does not include Scribe Service
Provider employees, any software, product, materials, improvement, development,
concept, discovery or other proprietary information that was discovered,
developed, or obtained by Scribe Service Provider prior to, during, or
independent of, the performance of the Services.

 

7.5.Injunction. Both Parties acknowledge that any breach under Section 7.3 will
result in immediate, irreparable and continuing injury to the other Party for
which there is no adequate remedy at law. Accordingly, in the event of any such
breach (or threatened breach), either Party shall be entitled to seek
preliminary and permanent injunctive relief, without bond, with respect to such
breach. Neither Party shall oppose such relief on the grounds that there is an
adequate remedy at law, and such right shall be cumulative and in addition to
any other remedies at law or in equity (including monetary damages) which either
Party may have upon any such breach.

 

10

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

8.INDEMNIFICATION

 

8.1.Subject to Section 8.2, Scribe Service Provider shall defend, indemnify and
hold harmless Augmedix, its affiliates and their respective officers, directors,
shareholders, employees, licensees, agents, successors and assigns from and
against any and all Liabilities which any of them may incur or become obligated
to pay arising in connection with or resulting from Scribe Service Provider’s:
(a) violation of any applicable law, rule or regulation with which it is
responsible to comply, (b) infringement of the proprietary rights of any third
party arising from the performance of the Services or the delivery, use or
implementation by or on behalf of Augmedix of any deliverable under any
Statement of Work or Addition of Work (but excluding infringement arising
exclusively from the use of any materials provided by Augmedix), (c) breach of
any of its representations, warranties, covenants, obligations, agreements or
duties under this Agreement, the BAA, or the Operational Requirements for Scribe
Service Providers; or (d) Scribe Service Provider’s negligent, reckless or
willful misconduct.

 

8.2.Subject to Section 8.3, Augmedix shall defend, indemnify and hold harmless
Scribe Service Provider, its affiliates and their respective officers,
directors, shareholders, employees, licensees, agents, successors and assigns
from and against any and all Liabilities which any of them may incur or become
obligated to pay arising in connection with or resulting from Augmedix’s: (a)
violation of any applicable law, rule or regulation with which it is responsible
to comply, (b) breach of any of its representations, warranties, covenants,
obligations, agreements or duties under this Agreement; or (c) Augmedix’s
negligent, reckless or willful misconduct.

 

8.3.Exceptions. Notwithstanding anything to the contrary contained herein,
neither Party shall have any obligation to indemnify, defend or hold harmless
hereunder with respect to any Liabilities arising out of or resulting from the
breach by the other Party of any of its representations. warranties, covenants,
obligations, agreements or duties under this Agreement or any negligence,
recklessness or intentional misconduct by the other Party.

 

8.4.“Liabilities” Defined. For purposes of this Agreement, “Liabilities” shall
mean any and all claims of and liabilities to third Parties and expenses
incurred in connection therewith (whether or not in connection with proceedings
before a court, arbitration panel, administrative agency, hearing examiner or
other tribunal), including, without limitation. damages (whether direct,
consequential, incidental, or punitive), judgments, awards, fines, penalties,
settlements, investigations, costs, and attorneys’ fees and disbursements.

 

8.5.Procedure. Promptly after learning of the occurrence of any event which may
give rise to its rights under the provisions of this section, each indemnitee
hereunder shall give written notice of such matter to the indemnitor. The
indemnitee shall cooperate with the indemnitor in the negotiation, compromise
and defense of any such matter. The indemnitor shall be in charge of and control
such negotiations, compromise and defense and shall have the right to select
counsel with respect thereto, provided that the indemnitor shall promptly notify
the indemnitee of all developments in the matter. Without releasing any
liability, obligation or undertaking of the indemnitor, the indemnitee may, at
its sole discretion and 7 expense, participate in any such proceedings through
counsel of its own choosing. Except as otherwise expressly provided below, the
indemnitor may not, without the prior written consent of the indemnitee, enter
into any compromise or settlement of any such matter the terms of which (a) are
not confidential, (b) in any way admit the indemnitee’s or (c) require the
indemnitee to take or refrain from taking any action or make any payment; and
the indemnitee shall not be bound by any such compromise or settlement absent
its prior consent. In any case in which the indemnitor fails or refuses to
assume the defense of any matter as to which its indemnity obligations apply
(whether or not litigation has formally been instituted), the indemnitor shall
be responsible for any compromise or settlement thereof reached by the
indemnitee and all Liabilities attendant thereto.

 

11

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

9.LIMITATIONS ON LIABILITY

 

9.1.Excluded Damages. SUBJECT TO SECTION 9.4, UNDER NO CIRCUMSTANCES AND UNDER
NO THEORY OF LIABILITY SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES OF ANY KIND OR LOST
PROFITS ARISING UNDER OR RELATING TO THIS AGREEMENT OR ANY STATEMENT OF WORK OR
ADDITION OF WORK.

 

9.2.Limitation on Damages. SUBJECT TO SECTION 9.4, UNDER NO CIRCUMSTANCES SHALL
EITHER PARTY’S LIABILITY TO THE OTHER PARTY UNDER THIS AGREEMENT OR ANY
STATEMENT OF WORK OR ADDITION OF WORK EXCEED THREE (3) TIMES THE TOTAL FEES
PAYABLE TO SCRIBE SERVICE PROVIDER HEREUNDER.

 

9.3.Applicability. THE DAMAGE EXCLUSIONS AND LIMITATIONS SET FORTH IN SECTION
9.1 AND SECTION 9.2 SHALL APPLY EVEN IF A PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF DAMAGES SO EXCLUDED OR EXCEEDING SUCH LIMITATION, AND
NOTWITHSTANDING FAILURE OF THE ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

 

9.4.Exception. THE PROVISIONS OF SECTION 9.1 AND SECTION 9.2 SHALL NOT APPLY
WITH RESPECT TO ANY LIABILITIES FOR WHICH EITHER PARTY IS REQUIRED TO INDEMNIFY
THE OTHER PURSUANT TO SECTION 8 OF THIS AGREEMENT OR WHICH RESULT FROM THE
INTENTIONAL MISCONDUCT OR GROSS NEGLIGENCE OF THE PARTY AT FAULT.

 

10.AUDIT

 

10.1.Augmedix (or its authorized representative) and any governmental agency
which regulates Augmedix may, at all reasonable times during the term of the
Agreement and five years thereafter and upon reasonable notice, inspect and
audit all books and records maintained by Scribe Service Provider with respect
to the Services and Scribe Service Provider’s charges for the sole purpose of
evaluating Scribe Service Provider’s compliance with this Agreement and all laws
and regulations applicable to Augmedix and the provision of Services. Augmedix
(or its authorized representative) and such governmental agencies may copy any
such information in connection with such audit. Scribe Service Provider shall
retain all applicable books and records for five (5) years subsequent to the
termination of this Agreement or such longer period as required by applicable
regulatory requirements.

 

12

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

10.2.Scribe Service Provider (or its authorized representative) may, at
reasonable times during the term of the Agreement and five years thereafter and
upon reasonable notice, inspect and audit books and records maintained by
Augmedix with respect to the Services and Scribe Service Provider’s charges for
the sole purpose of evaluating Augmedix’s compliance with this Agreement. Scribe
Service Provider (or its authorized representative) may copy any such
information in connection with such audit. Augmedix shall retain all applicable
books and records for five (5) years subsequent to the termination of this
Agreement or such longer period as required by applicable regulatory
requirements.

 

11.FORCE MAJEURE

 

A Party shall be excused from performing its obligations under this Agreement or
any Statement of Work or Addition of Work if its performance is delayed or
prevented by any event beyond the Party’s reasonable control and without the
fault or negligence of the Party seeking to excuse performance, including,
without limitation, acts of God, fire, explosion, weather, disease, war,
insurrection, civil strife, riots, terrorism, unforeseeable government action,
or power failure, provided that performance shall be excused only to the extent
of, and during, the disability and the Party takes reasonable efforts to remove
the disability. Any Party seeking to excuse or delay performance under this
provision shall provide notice to the other Party setting forth the nature and
anticipated duration of the delay and shall use due diligence, where
practicable, to minimize the effects of or end any such event so as to
facilitate the resumption of full performance.

 

12.NON-COMPETITION; RIGHT OF FIRST REFUSAL

 

12.1.Non-competition. During this Agreement, once a Scribe Service Provider
employee has passed his/her DR Audit (as defined in Statement of Work No. 1),
and provided that Augmedix pays Scribe Service Provider applicable fees
associated with, or in connection with, the services provided by such employee
to Augmedix, as set forth in Statement of Work No. 1, Scribe Service Provider
shall not reassign or transfer such employee to any third-party customer of
Scribe Service Provider. In the event Scribe Service Provider transfers,
reassigns or promotes any such employee to a position that does not service
Augmedix within three (3) years of passing a DR Audit, Scribe Service Provider
shall refund to Augmedix all amounts paid pursuant to Sections III.3.a(1) & (2)
and Section III.3.c.(1) of the Statement of Work (if any) for such transferred,
reassigned or promoted employee. The foregoing non-compete shall not restrict
Scribe Service Provider from providing personnel for medical scribing to another
third-party customer prior to a Scribe assignment to Augmedix; provided that
Augmedix shall have a first right of refusal with respect to any Scribes that
Scribe Service Provider would provide to a new third-party client (the “ROFR”).

 

12.2.ROFR. In the event Scribe Service Provider intends to provide Scribes to a
third party via a bona-fide, good-faith contemplated commercial transaction
(“ROFR Third Party”), Scribe Service Provider shall first provide written notice
to Augmedix that includes the number of Scribes Scribe Service Provider would
provide to the third party (the “ROFR Notice”). The ROFR Notice shall identify
the type of third-party customer Scribe Service Provider would provide services
as either a hospital, other healthcare provider (specifying type of provider),
or vendor, but shall not include the actual name of such third party. Within ten
(10) business days of receipt of such ROFR Notice, Augmedix shall have the
option to provide written notice to Scribe Service Provider and such notice
shall act as a commitment to engage Scribe Service Provider for all of the
capacity set forth in ROFR Notice at a cost no less than equal to the aggregate
fee structure proposed in the ROFR Notice. If the Parties have not executed a
mutually agreed to SOW with respect to such capacity set forth in the ROFR
Notice within fifteen (15) business days of receipt of such ROFR Notice, Scribe
Service Provider may provide such capacity to the ROFR Third Party.

 

13

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

13.MISCELLANEOUS

 

13.1.Non-Solicitation. So long as this Agreement is in effect, and for a period
of twelve (12) months thereafter, neither Party shall solicit, hire, or engage
any person who is or has been an employee, consultant, or scribe of the other
Party during the Term of this Agreement.

 

13.2.Notices. Any and all notices and other communications required or permitted
to be given hereunder shall be made in writing and effective upon receipt. Such
notices shall be (a) personally delivered, (b) sent by registered or certified
mail, (c) sent by a nationally recognized overnight delivery service, or (d)
sent by facsimile transmission or electronic mail, with confirmation, addressed
as follows, unless such address is changed by written notice hereunder (for the
avoidance of doubt, any phone numbers provided below are merely for the
convenience of the Parties):

 

If to Scribe Service Provider:

 

Infosense Technologies, Pvt. Ltd.

3rd Floor, 27/A Boopasandra Main Road

Boopasandra, Bangalore 560094, Karnataka,

India

Attention: [*]

E-mail: [*]

 

If to Augmedix:

 

Augmedix, Inc.

Attention: Legal Counsel

 

1161 Mission Street, Suite 210

San Francisco, CA 94103

 

With a copy to:

 

Fenwick & West, LLP

 

Attention: Stefano Quintini

801 California Street

Mountain View, CA 94041

Phone: [*]

 

E-mail: [*]

 

14

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

13.3.Amendment. No amendment, waiver, or modification of this Agreement or any
Statement of Work or Addition of Work shall be valid unless in writing and
signed by the Parties. For the avoidance of any doubt, under no circumstances
can either Party retrospectively or unilaterally apply or implement changes to
this Agreement, any Statement of Work or Addition of Work.

 

13.4.Independent Contractor. Scribe Service Provider is being engaged by
Augmedix only for the purposes and to the extent set forth in this Agreement and
each Statement of Work or Addition of Work, and its relation to Augmedix shall,
during the period(s) of the performance of Services, he that of an independent
contractor. Scribe Service Provider shall have no power to bind Augmedix in any
capacity and Augmedix shall have no power to bind the Scribe Service Provider in
any capacity.

 

13.5.Reporting. If for any reason either Party’s forecasts are more than 30
percent inaccurate, it must inform the other Party within thirty (30) days so
that the other Party can plan accordingly. Augmedix must inform Scribe Service
Provider immediately when it’s cashflow or cashflow forecasts cannot cover three
(3) months of their overheads.

 

13.6.Waiver. The failure of any Party at any time to enforce any of the
provisions of this Agreement shall not be deemed or construed to be a waiver of
any such provision, nor in any way to affect the validity of this Agreement or
any provisions hereof or the right of any Party hereto to thereafter enforce
each and every provision of this Agreement. No waiver of any breach of any of
the provisions of this Agreement shall be effective unless set forth in a
written instrument executed by the Party against whom or which enforcement of
such waiver is sought, and no waiver of any such breach shall be construed or
deemed to be a waiver of any other or subsequent breach.

 

13.7.Binding Effect; Assignment. This Agreement shall be binding on and inure
solely to the benefit of the Parties hereto and their respective successors and
assigns; provided however, this Agreement and the rights and obligations
hereunder may not be assigned without the prior written consent of the other
Party, which shall not be unreasonably withheld. Notwithstanding the foregoing,
Augmedix may freely assign this Agreement to an affiliate or a successor or
acquirer, as the case may be, in connection with a merger or acquisition, or the
sale of all or substantially all of Augmedix’s assets.

 

13.8.Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal substantive and procedural laws of the
State of California without regard to the conflict of laws rules of that or any
other jurisdiction. The sole and exclusive venue for all disputes arising out of
or relating in any way to this Agreement shall be the courts of competent
jurisdiction located in Santa Clara County, California. The Parties consent to
the personal jurisdiction and venue of such courts and further consent that any
process, notice of motion or other application to either such court or a judge
thereof may be served outside the State of California by registered or certified
mail or by personal service, provided that a reasonable time for appearance is
allowed.

 

13.9.Severability. All of the provisions of this Agreement are intended to be
distinct and severable. If any provision of this Agreement is or is declared to
be invalid or unenforceable in any jurisdiction, it shall be ineffective in such
jurisdiction only to the extent of such invalidity or unenforceability. Such
invalidity or unenforceability shall not affect either the balance of such
provision, to the extent it is not invalid or unenforceable, or the remaining
provisions hereof, nor render invalid or unenforceable such provision in any
other jurisdiction.

 

15

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

13.10.Survival. Upon the termination of this Agreement for any reason, all
rights and obligations which by their nature should survive shall remain in full
force and effect. In particular, without limitation, the provisions of Sections
3, 8, 7.4, 8, 9, 10, 12, and 13 shall survive the termination of this Agreement.

 

13.11.Interpretation and Construction. This Agreement has been fully and freely
negotiated by the Parties, shall be considered as having been drafted jointly by
the Parties, and shall be interpreted and construed as if so drafted, without
construction in favor of or against any Party on account of its participation in
the drafting hereof.

 

13.12.Headings. The headings of sections and subsections have been included for
convenience only and shall not be considered in interpreting this Agreement.

 

13.13.Counterparts. This Agreement may be executed in one or more counterparts,
duplicate originals, or facsimile versions, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement may be executed and delivered via electronic
facsimile transmission with the same force and effect as if it were executed and
delivered by the Parties simultaneously in the presence of one another.

 

13.14.Further Actions. Each Party shall, without further consideration, execute
and deliver such additional documents and instruments and perform all such other
and further actions as may be necessary or reasonably requested in order to
carry out the purposes and intents of this Agreement.

 

13.15.English Language. This Agreement is in the English language, and such
language shall be controlling in all respects. All translations of this
Agreement into any other language shall be for accommodation only and shall not
be controlling on the Parties.

 

13.16.Signature Authority. Each signatory to this Agreement has signature
authority and is empowered on behalf of his or her respective Party to execute
this Agreement.

 

13.17.Entire Agreement. This Agreement and the Statements of Work executed and
delivered hereunder contain the complete, entire and exclusive statement of the
Parties’ understanding with respect to their subject matter and supersede all
prior and contemporaneous agreements and understandings, whether written or
oral, between them with respect to such subject matter. Each Party has executed
this Agreement without reliance upon any promise, representation or warranty
other than those expressly set forth herein.

 

[SIGNATURE PAGE FOLLOWS]

 

16

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Agreement as of the day and year first above
written.

 

AUGMEDIX   SCRIBE SERVICE PROVIDER       By: /s/ Manny Krakaris   By: /s/ A.
Hales Name:  Manny Krakaris   Name:  A. Hales Title: CEO   Title: CEO Date:
4-22-19   Date: 4-12-19

 

17

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

SCHEDULE 1

 

Insurance Requirements Commercial General Liability. Commercial General
Liability insurance covering bodily injury, death, property damage, personal
injury, broad form property damage and contractual liability with limits not
less than [*] per occurrence and [*] General Aggregate. Augmedix must be named
as Additional Insured. Coverage will be considered primary without right of
contribution of Augmedix’s insurance policies and will include a Blanket Waiver
of Subrogation.

 

Professional Liability/Errors and Omissions. Professional Liability insurance
covering Errors and Omissions on an occurrence or a claims-made basis, for
limits of [*] annual aggregate for hardware, software, consulting or any other
services provided under the Agreement. If coverage is written on a claims-made
basis, coverage must be maintained for a period of three (3) years after the
expiration of this Agreement. Coverage territory under such policy shall be
worldwide for claims brought under any jurisdiction.

 

Cyber-Liability. Privacy and Security Insurance in an amount of [*] per
occurrence and [*] annual policy aggregate which shall include HIPAA Coverage,
Notification Expenses, Non-HIPAA Privacy and Credit Monitoring coverage. This
insurance may be an additional endorsement under the Professional Liability /
Errors & Omissions insurance or it may be a standalone policy. Coverage
territory under such policy shall be worldwide for claims brought under any
jurisdiction.

 

18

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

[ex10-11_001.jpg]

 

FIRST AMENDMENT TO MASTER SERVICES AGREEMENT

 

This First Amendment to the Master Services Agreement (the “Amendment”),
effective as of the date of the last signature set forth below, amends the
Master Services Agreement (“Agreement”) by and between Augmedix, Inc.
(“Augmedix”) and Infosense Technologies, Pvt. Ltd. (“Scribe Service Provider”),
dated February 1, 2018. All capitalized terms used in this Amendment and not
defined herein shall have the same meaning assigned to such terms in the
Agreement. To the extent there is a conflict between the terms of this Amendment
and the Agreement, the terms of this Amendment shall control. All other terms of
the Agreement shall remain in full force and effect.

 

Whereas, Scribe Service Provider and Augmedix desire to promote the social
distancing of personnel in light of the COVID 19 pandemic, and therefore, wish
to amend the Agreement to allow telecommute/work from home arrangements for
Scribes and other personnel on a temporary basis, and to reflect additional
understandings between the Parties.

 

Now, therefore, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:

 

1. Telecommute/Work From Home. Notwithstanding anything to the contrary in the
Agreement, all Scribe Service Provider personnel, including Scribes, will be
permitted to telecommute and render Scribing Services from home on a temporary
basis, subject to Augmedix’s approval on a customer by customer basis for the
time period approved by Augmedix and any other additional policies and security
requirements established by Augmedix. Consistent with the expectation of
information security for Scribe Service Provider’s employees working at the
office, telecommuting employees will be required to ensure the protection of
proprietary Augmedix and customer information, including PHI, accessible from
their home office. Further, each Scribe Vendor Employee who telecommutes will
sign the Augmedix Work From Home Agreement attached hereto as Exhibit A.

 

2. General. This Amendment is hereby incorporated into the Agreement by
reference. Except as expressly amended herein, all other terms of the Agreement
are hereby confirmed and remain in full force and effect. To the extent that
there is any conflict between the terms of this Amendment and those of the
Agreement, the terms of this Amendment shall control. This Amendment may be
executed in several counterparts, all of which taken together shall constitute
one single agreement between the parties and any full and complete copy thereof
shall constitute an original. When signed in pen ink, such documents may be
delivered by facsimile transmission or by scanned email attachment, and said
copies shall be treated in all respects as original.

 

Agreed and Accepted:

 

Infosense Technologies Pvt. Ltd.   Augmedix, Inc.       By: /s/ A P Hales   By:
/s/ Sandra Breber Name:  A P Hales   Name:  Sandra Breber Title: CEO   Title:
COO Date: 03/26/2020   Date: 03/26/2020

 

1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Exhibit A

 

AUGMEDIX REMOTE WORK ARRANGEMENT

 

Vendor: ___________________________

Vendor Employee Name: ___________________________

Vendor Employee Position: ___________

Work Duties to be performed working remotely:______________________________

Clinician Supported:______________________________________

 

Health System: ______________________________________

 

Date Remote Work Begins: ____________ Ends: _____________

 

Approved Frequency for Remote Work: Temporary

 

Vendor assets (Tag #) to be used at remote work location (if any):

 

Computer: ___________________Monitor: ____________ Keyboard: _________
Mouse:__________

 

I have read my employer’s HIPAA Privacy Policy and the Augmedix Information
Security Guide for Employees and understand my responsibility to abide by these
policies. I am responsible for working the scheduled hours assigned to me,
furnishing and maintaining my remote workspace in a safe manner, abiding by
Augmedix’s and my employer’s security requirements and protecting Augmedix and
customer assets, information, and systems. I will use Augmedix and Electronic
Health Record software and equipment in accordance with the applicable license
agreements.

 

I will use the equipment provided to me only for work, and not for any personal
use. I will access the Augmedix platform and my clinician’s Electronic Health
Record only through the VPN provided by my employer, as identified on the
computer assigned to me. I will maintain a private workspace that allows me to
handle Protected Health Information (PHI) in a private and secure way. This
includes, but is not limited to, setting up my desk in a quiet, private area of
my home where no one can see my screen, maintaining screen protectors (if
available) and wearing headphones at all times. I will provide a photo of my
home based workspace to Augmedix and/or my employer upon request. I will not
take screenshots or use any other device other than company provided equipment
while I am working my shift. I will keep my phone away from my workspace and out
of arms reach and will not use it during my shift. I will not copy, share or
discuss PHI with anyone other than those persons who have a need to know such
information in order to perform their job duties.

 

I understand that failure to follow these policies and procedures may result in
termination of the remote work arrangement, and disciplinary action up to and
including termination of employment.

 

Vendor Employee Full Name (PRINT): _______________________________________

Vendor Employee Signature________________________________________ Date:
__________________

Vendor Manager Signature ____________________________________ Date:
_________________

 

2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Statement of Work No. 2

 

This Statement of Work No. 2 (“SOW No. 2”), dated July 1, 2020 (“Effective
Date”), replaces Statement of Work No. 1 by and between Infosense Technologies,
Pvt. Ltd. (dba Only Group) (“Scribe Service Provider”) and Augmedix, Inc.
(“Augmedix”), dated February 1, 2018 (“SOW No. 1”). This SOW No. 2 is entered
into by the Parties pursuant to that certain Master Services Agreement, dated
February 1, 2018 (the “Agreement”), and this SOW No. 2 is hereby incorporated
into the Agreement by this reference.

 

All capitalized terms used in this SOW No. 2 shall have the meanings given to
them in this SOW No. 2 (including those defined in Appendix A, B, C, and D
attached hereto and herein incorporated by this reference, and in any other
appendix attached hereto), provided that capitalized terms used in this SOW No.
2 but not otherwise defined herein shall have the meanings given to them in the
Agreement. In the event of a conflict between the terms and conditions of this
SOW No. 2 and the Agreement, the terms and conditions of this SOW No. 2 shall
prevail. For the purposes of this SOW No. 2, the Parties’ notice addresses shall
be as described in the Agreement.

 

I.TERMINATION OF STATEMENT OF WORK NO. 1

 

As of the Effective Date, SOW No. 1 is hereby terminated and replaced by this
SOW No. 2. All active Purchase Orders entered under SOW No. 1 shall be, as of
the Effective Date, subject to the terms and conditions of this SOW No. 2.

 

II.TERM

 

The initial term of this SOW No. 2 (the “Initial Term”) shall begin on the
Effective Date and it shall expire twelve (12) months later, provided that the
term of this SOW No. 2 shall automatically be extended for successive twelve
(12) month periods (each a “Renewal Term”, with the Initial Term and all Renewal
Term(s) collectively referred to as the “Term”), unless either party has given
the other party a written notice of termination at least three (3) months prior
to the expiration of the then-current Term. Notwithstanding the foregoing,
either Party may terminate this SOW No. 2 without penalty at any time by giving
the other Party a written notice no less than three (3) months before such
termination is to take effect.

 

III.SERVICES

 

In consideration of Augmedix’s compliance with the terms and conditions of the
Agreement and this SOW No. 2 (including Augmedix’s timely payment of the fees
described later in this SOW No. 2), Scribe Service Provider shall provide
Augmedix with the remote-scribing professional services described below (the
“Services”). Notwithstanding anything to the contrary in this SOW No. 2, Scribe
Service Provider will at all times ensure that its provision of the Services
complies with all Augmedix requirements and policies and procedures applicable
to performance under the Agreement and this SOW No. 2, including, but not
limited to, Scribe Service Provider’s obligations described in: (i) the
Operational Requirements for Scribe Vendors (“ORSV”), which Scribe Service
Provider acknowledges having received from Augmedix, (ii) the requirements and
benchmarks contained in the Training and Performance SLA and the Technology SLA
attached hereto as Appendix B and Appendix C, respectively, (iii) the Medicare
Advantage Addendum attached hereto as Appendix D, and (iv) the applicable
Business Associate Agreement between Augmedix and Scribe Service Provider.

 

Scribe Service Provider SOW No. 2Page 1 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

1.Recruiting

 

a.Each Trainee must pass (i) the applicable Augmedix screening assessment, as
may be modified by Augmedix from time to time, at or above the minimum score
stipulated by Augmedix, or (ii) a comparable screening process mutually agreed
between Augmedix and Scribe Service Provider.

 

b.Scribe Service Provider will make best efforts to recruit a sufficient number
of Trainees to provide Augmedix with Scribing Services for the number of
Providers reflected in the applicable Purchase Order.

 

c.Scribe Service Provider will provide Augmedix with monthly updates on: (i)
Scribe Service Provider’s ability to deliver the Scribing Services to the number
of Providers specified in the applicable PO; and (ii) Scribe Service Provider’s
forecast of how many additional Providers for which it could provide Scribing
Services.

 

2.Augmedix Scribe Training (“AST”)

 

a.Each Trainee must pass the Doctor-Ready Assessment (as defined in Appendix A),
as may be modified and/or revised by Augmedix from time to time.

 

b.Scribe Service Provider will, at its expense, train Trainees to pass the
Doctor-Ready Assessment.

 

c.Augmedix will provide Scribe Service Provider with a proposed Scribe training
curriculum for the Scribe Service Provider to use in training Trainees.
Notwithstanding, Scribe Service Provider is permitted and encouraged to develop
additional training plans and materials for its Trainees.

 

d.Performance Specialists, who shall be employees of Scribe Service Provider,
will provide grades and feedback on Notes for the Trainees throughout the
training program.

 

e.Augmedix will provide limited assistance to Scribe Service Provider in
training and certifying Scribe Service Provider’s Augmedix Scribe training
program trainers.

 

f.Scribe Service Provider is responsible for scheduling the final DR test, as
further described in the Doctor-Ready Assessment, when it deems a class of
Trainees are ready. Either Augmedix or Scribe Service Provider, at Augmedix’s
direction, will conduct the DR test for the Trainees and provide notice of the
results of the complete Doctor-Ready Assessment. Notwithstanding, all
Doctor-Ready Assessments are subject to final approval by Augmedix.

 

Scribe Service Provider SOW No. 2Page 2 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

g.Each Trainee that passes the Doctor-Ready Assessment is deemed to have
graduated from the Augmedix Scribe training program and either transitions to
specialty training, if applicable, or assignment on a Provider.

 

h.Augmedix’s criteria for passing the Doctor-Ready Assessment are subject to
change in the manner described in the Change Management Process (as described in
Section V of the Agreement).

 

i.Scribe Service Provider shall assign newly-designated DR Certified Scribes to
either a new Provider or transition Provider within a reasonable timeframe and
schedule them to take the appropriate specialty training, if applicable.

 

3.Specialty Training

 

a.Augmedix will, in conjunction with the Scribe Service Provider, determine
assignment of each DR Certified Scribe to a Provider, subject to final approval
by Augmedix.

 

b.Augmedix, or the Scribe Service Provider upon Augmedix’s written consent, will
provide a proposed speciality training plan for DR Certified Scribes, if
applicable.

 

4.In-Service

 

a.Once a Scribe has completed his or her specialty training (if applicable), the
Scribe is permitted to begin live Charting for his or her assigned Provider. A
Scribe is “in service’ when such Scribe consistently produces one or more Charts
meeting Augmedix’s minimum standards (as communicated by Augmedix and updated
from time to time) for his or her assigned Provider.

 

b.Scribe Service Provider is responsible for scheduling a DA Audit when it deems
a Scribe to be consistently producing 100% of a Provider’s Charts meeting
Augmedix standards for his or her Provider’s scheduled shifts.

 

c.The Scribe Service Provider will make best efforts to ensure that Scribes that
are assigned to a ramp up for a New Provider (as defined below) or a transition
progress according to a schedule and benchmarks set by Augmedix. A Scribe that
fails to progress according to the schedule and meet the associated benchmarks
shall, at Augmedix’s sole discretion, be:

 

1)Required to complete a performance improvement plan provided by Augmedix
(“PIP”);

 

2)Removed from the assigned Provider, and be available for assignment on a
different Provider; or

 

Scribe Service Provider SOW No. 2Page 3 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

3)Permanently removed from providing services to Augmedix if such Scribe fails a
DA Audit or is removed from an Account as a result of a Provider’s concerns.

 

d.Scribe Service Provider will ensure that Scribes draft Charts for all assigned
patient visits of an assigned Provider(s) scheduled shift (or, if applicable,
for their assigned portion of such working day).

 

e.Scribe Service Provider must randomly perform steady-state audits to ensure
compliance with the minimum standards set forth in the Augmedix Grading Rubric.
Scribe Service Provider must submit a bi-monthly report to Augmedix setting
forth the results of such audits.

 

f.Augmedix will randomly audit Charts produced by every Scribe, and such audits
must demonstrate that Scribe(s) is/are meeting Augmedix’s quality and time to
complete standards. Scribe Service Provider may be required to, at Augmedix’s
sole discretion, remove a Scribe from the Provider and/or require a Scribe to
complete a PIP if:

 

1)A Scribe’s Chart scores fall below minimum standards set by Augmedix; or

 

2)There is a Provider complaint regarding Scribe’s Chart quality.

 

g.Scribes must complete any applicable PIPs described above according to the
schedule and benchmarks agreed between Scribe Service Provider and Augmedix.
Scribe Service Provider shall notify Augmedix upon completion of any PIP.
Augmedix may, in its sole discretion, perform a focused audit to confirm a
Scribe has successfully fulfilled his or her PIP.

 

5.Scheduling of all Scribes

 

a.Scribe Service Provider shall create and assign schedules for all its Scribes
based on their Provider assignments (which Scribe Service Provider shall obtain
from each such Provider’s EHR) or as otherwise agreed with Augmedix. Scribe
Service Provider will ensure 100% coverage for all its assigned Providers’
schedules for a given week (each a “Provider Shift Schedule”) by Augmedix
approved Scribes. Scribe shift schedules must be consistent with Provider Shift
Schedules, as reflected in the Provider’s EHR.

 

b.Scribe Service Provider shall create and assign schedules for each PS based on
his or her Account assignments.

 

c.Scribe Service Provider shall upload into the Augmedix scheduling tool at
least fourteen (14) days in advance: (i) Provider Shift Schedules; and (ii)
Scribes and PSs for a given week (including all working hours categorized by
type of work (e.g., Chart prep time, Chart editing time, grading etc.). Scribe
Service Provider shall monitor the schedules of the Providers and update such
schedules daily (including modifying the applicable Scribes’ schedules) in the
Augmedix scheduling tool.

 

Scribe Service Provider SOW No. 2Page 4 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

d.Scribes should be on-line at least fifteen (15) minutes prior to the scheduled
time for a Providers’ shift. Where applicable on a Provider-by- Provider basis,
Augmedix will determine and inform Scribe Service Provider if additional time is
required from the Scribe to complete the Charts for his or her assigned Provider
within a given workday.

 

IV.FEES AND PAYMENTS

 

1.Augmedix Purchase Order Process

 

a.Augmedix shall deliver a PO to Scribe Service Provider each month. Each PO
issued by Augmedix will provide a rolling six (6) month forecast and commit
Augmedix to purchase (i) Scribing Services for a specific number of net
Providers at an average of one-hundred and thirty (130) Scribe Contracted Hours
per month, unless otherwise specified in the PO; and/or (ii) training and
feedback Services from a specific number of Performance Specialists. Subject to
Section IV.1.c below, the net Provider numbers set forth for the first [*] shall
constitute a firm commitment to purchase Scribing Services for the number of net
Providers set forth in the applicable PO for those months. The trailing [*] are
for guidance only; Augmedix will use commercially reasonable efforts to adhere
to the guidance figures set forth in the applicable PO for such months, but such
orders are subject to modification.

 

b.Augmedix will pay Scribe Service Provider monthly recurring fees, pursuant to
the terms set forth in Section IV.3.a below, for the number of net Providers set
forth in the applicable PO. Scribe Service Provider must have one or more DR
Certified Scribes available to service a Provider at least two (2) weeks prior
to such Provider’s scheduled Go-Live Date (to allow for workflow evaluation,
speciality training (if applicable) and issuance EHR credentials). Augmedix will
not pay Scribe Service Provider monthly recurring fees (as described in Section
IV.3.a below) for Scribing Services in excess of the number of net Providers set
forth in the applicable PO; Scribe Service Provider shall be responsible for all
costs associated with any excess Scribes.

 

c.In the event Scribe Service Provider does not provide enough Scribes to
deliver Scribing Services to the number of net Providers set forth in a PO for a
particular month, Augmedix may cancel the order for Scribing Services that
Scribe Service Provider failed to deliver for such month. In the event Scribe
Service Provider fails to deliver enough Scribes to provide Scribing Services
for the number of net Providers set forth in a PO for two (2) consecutive
months, Augmedix may cancel all or any part of the order for the third month.

 

Scribe Service Provider SOW No. 2Page 5 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

d.Augmedix may remove Scribe Service Provider from providing Scribing Services
to an In-Service Provider upon ninety (90) days written notice to Scribe Service
Provider.

 

2.Monthly Invoicing

 

a.No later than [*], Scribe Service Provider will provide Augmedix with an
invoice for Services rendered to Augmedix in the prior month in conformance with
the compensation terms set forth in Section IV.3 below. Augmedix shall pay each
such undisputed invoice within [*] of receipt.

 

b.Scribe Service Provider will comply with any Augmedix requests for Scribe
Service Provider’s invoice to follow Augmedix’s preferred format if Augmedix
provides Scribe Service Provider with a template for such invoice.

 

3.Compensation

 

a.Monthly Recurring Fees.

 

1.Current Providers. Each calendar month during the Term, for each In- Service
Provider (i) who began receiving Scribing services from Scribe Service Provider
prior to the Effective Date of this SOW No. 2, and (ii) is serviced by a Scribe
listed on Appendix E, as established on July 1, 2020 (“Current Provider”),
Augmedix will pay Scribe Service Provider an hourly rate of US$[*] per Scribe
Contracted Hour of each Provider during the prior calendar month (which shall be
prorated for partial months of service).

 

2.New or Transitioned Providers. Each calendar month during the term, for each
In-Service Provider who begins receiving Scribing services, or is transitioned
to Scribe(s) not listed on Appendix E, on or after the Effective Date of this
SOW No. 2 (“New Provider”), Augmedix will pay Scribe Service Provider an hourly
rate of US$[*] per Scribe Contracted Hour of each Provider during the prior
calendar month (which shall be prorated for partial months of service). For
clarity, a New Provider is considered “In-Service” as of the first day a Scribe
begins producing one or more Charts for all or part of a Provider’s scheduled
shift.

 

3.For the avoidance of doubt, in the event a Current Provider is serviced by
more than one Scribe listed on Appendix E, such Current Provider shall not
transition to “New Provider” hourly rates until the Provider’s primary Scribe
(as listed on Appendix E) no longer provides Scribing services to such Provider.

 

Scribe Service Provider SOW No. 2Page 6 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

4.In the event Augmedix issues a PO for Scribing services in excess of the
number of Providers assigned to Scribe Service Provider for the applicable
month, and provided that (i) Scribe Service Provider has delivered enough
Scribes to service the cumulative number of Providers included in the Purchase
Orders, and (ii) a sufficient number of DR Certified Scribe(s) are available to
service a Provider at least two (2) weeks prior to such Provider’s Go-Live Date,
Augmedix will, beginning on the 1st of the month in which Augmedix committed to
purchase such Scribing services, and continuing thereafter until the earlier of
assignment of a Provider or expiration of three (3) months, pay Scribe Service
Provider for such excess Scribing services at a monthly rate equivalent to a New
Provider contracted at one-hundred and thirty (130) Scribe Contracted Hours.

 

b.Augmedix must pre-approve (i) all staffing by Scribe Service Provider of more
than one Scribe working simultaneously on an Authorized User, for all or part of
such Provider’s clinical shifts (“Increased Staffing”), and (ii) the number of
Increased Staffing hours necessary to service such Provider. Augmedix will pay
US$[*] for each agreed Increased Staffing hour per Current Provider and US$[*]
for each agreed Increased Staffing Hour per New Provider.

 

c.The compensation described in this Section is subject to the exceptions
described elsewhere in this SOW No. 2 and offset based on the credits described
in the Scribe Training and Performance SLA and Augmedix Technology SLA attached
hereto as Appendix B, and Appendix C, respectively.

 

d.Replacement of Scribes. To the extent applicable, in the event a Scribe
resigns or is terminated by Scribe Partner within one (1) year of passing the
Doctor-Ready Assessment (each, a “Departed Scribe”), all amounts paid as part of
a training bonus for such Departed Scribe, if any, shall be refunded to Augmedix
and applied as a credit against the monthly invoiced amount, unless such Scribe
resigns as a direct result of Augmedix’s breach of its obligations herein, in
which case no refund shall apply. For the avoidance of doubt, in the event a
Scribe is promoted to a new position, unless the parties mutually agree that
such Scribe will continue to service Augmedix in the new position, Augmedix
reserves the right to consider such individual a Departed Scribe, and any
amounts paid as a training bonus for such Departed Scribe, if any, shall be
refunded to Augmedix and applied as a credit against the monthly invoice.

 

e.Performance Specialists. Each calendar month during the Term, Augmedix will
pay Scribe Service Provider a flat fee of US$[*] per month (prorated for partial
months) for each full-time Performance Specialist who provides training and
feedback to Scribes during the prior calendar month, provided that the PS is
requested in a PO and approved by Augmedix. For the avoidance of doubt, to the
extent an approved PS works as both a Scribe and PS during a particular month,
PS compensation shall be prorated for the time period during which such
individual serves as a PS.

 

Scribe Service Provider SOW No. 2Page 7 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

V.Change Management Process

 

Any changes to the procedures and production related processes in this SOW No. 2
(each a “Change”) shall follow the process described in this Section (the
“Change Management Process”): A Change must be proposed in writing by one party
to the other party at least two (2) weeks in advance of the date the proposing
party desires for such Change to take effect. The parties will confer on such
proposed Change until the parties reach mutual agreement in writing as to the
nature and effective date of such Change, provided that Augmedix shall have the
sole discretion to accept or reject a proposed Change if the parties cannot
reach mutual agreement on the nature and timing of such Change within two (2)
weeks of the Change first being proposed. For the avoidance of doubt, if
Augmedix proposes a Change using the above process and Scribe Service Provider
does not respond to such Change within two (2) weeks, then the Change is deemed
accepted by Scribe Service Provider.

 

This SOW No. 2 is hereby executed by the authorized representatives of Scribe
Service Provider and Augmedix as of the Effective Date, notwithstanding the
actual dates of the parties’ signatures hereon:

 

  Infosense Technologies, Pvt. Ltd.     Augmedix, Inc.           By /s/ A P
Hales   By /s/ Sandra Breber Name  A P Hales   Name  Sandra Breber Title CEO  
Title COO Date 06/18/2020   Date 06/18/2020

 

Scribe Service Provider SOW No. 2Page 8 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Appendix A

 

Defined Terms for SOW No. 2

 

“Account” means an Augmedix customer that has contracted with Augmedix to create
Charts, and such customer may be a Provider, in the case of independent doctors,
or a small clinic or a large health system.

 

“Augmedix Grading Rubric” means the criteria used by Augmedix for grading and
scoring of Notes and Charts in connection with the Doctor-Approval Audit and
steady-state Scribing.

 

“Chart(s)” means a complete draft Note of a patient encounter uploaded onto a
Provider’s EHR.

 

“Doctor-Approval Audit” or “DA Audit” means the audit that Augmedix uses to
assess a Scribe’s ability to draft a 100% of his or her assigned Provider’s
Charts meeting Augmedix’s quality standards for each scheduled shift.

 

“Doctor-Ready Assessment” or “DR Assessment” means the assessment criteria that
Augmedix uses to assess the Trainee’s readiness for transition to specialty
training, if applicable, or assignment on a Provider, and thereby, become a DR
Certified Scribe.

 

“EHR” means an electronic health record system, a.k.a. the EMR or Electronic
Medical Record.

 

“Go-Live Date” means the first day on which Scribe Service Provider produces one
or more Charts for an assigned Provider.

 

“In-Service Provider” means a Provider for whom a Scribe has begun drafting one
or more Charts meeting Augmedix quality standards for all or part of his or her
scheduled shift.

 

“Notes” means notes of patient encounters completed in a document other than a
Provider’s EHR.

 

“Purchase Order” or “PO” means a purchase order issued by Augmedix to service a
specific number of Providers.

 

“DR Certified Scribe” means a Trainee who has passed the Doctor-Ready Assessment
and has been approved by Augmedix for transition to specialty training, if
applicable, or direct assignment to a Provider.

 

“Provider” means a doctor, a nurse practitioner or a physician’s assistant that
works either directly or indirectly for an Account.

 

“Scribe” means an unlicensed individual hired to enter information into the EHR
at the direction of a Provider.

 

“Scribe Contracted Hour” means an hour of Scribe services contracted by a
Provider and charged by Augmedix pursuant to an Account agreement. For the
avoidance of doubt, in the event an Augmedix contract with an Account is defined
in contracted doctor hours (i.e., a Provider’s scheduled clinic hours), Augmedix
will convert such contracted doctor hours into Scribe Contracted Hours.

 

Scribe Service Provider SOW No. 2Page 9 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

“Trainee” means an individual recruited by the Scribe Service Provider who is
going through the Augmedix Scribe training program.

 

“Performance Specialist” or “PS” means an individual that Augmedix has approved
to provide grades and feedback on Notes and Charts to Scribes.

 

Scribe Service Provider SOW No. 2Page 10 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Appendix B

 

Augmedix Training and Performance SLA

 

I. Training

 

Augmedix Scribe Training - Scribe Service Provider shall upload to an
Augmedix-specified location all the Notes that the Trainee has completed each
day and the Scribe Service Provider must accurately document the number of Notes
completed by the Trainee. Augmedix or Scribe Service Provider will grade the
Notes as specified in the Augmedix Scribe training program until Scribe Service
Provider has trained its training program trainer to perform such task.

 

Implementation and Transition - Augmedix or Scribe Service Provider will provide
grades and feedback for all Scribes in implementations and transitions as stated
in the respective implementation or transition training plan.

 

Final Doctor Ready Test - Augmedix or Scribe Service Provider will [*] during
the Doctor-Ready Audit using the Augmedix Grading Rubric and the score of the
Notes will determine the result of the Trainee being audited.

 

Doctor Approval Audit - Augmedix or Scribe Service Provider will [*] during the
Doctor Approval Audit using the Augmedix Grading Rubric and the average score of
those Charts will determine the result of the DR Certified Scribe being audited.
The Scribe must [*] on all Charts graded during the audit to pass the DA Audit.

 

II. Performance

 

Forecasting - Scribe Service Provider will make best endeavors to ensure that
the recruiting projections provided to Augmedix pursuant to Section III.1.c of
the SOW No. 2 are complete and accurate. [*] after issuance of its first
Purchase Order, and every [*] thereafter, Augmedix will review and audit Scribe
Service Providers’ projections of its ability to deliver the number of Scribes
specified in the applicable Purchase Orders.

 

Service Availability - Scribe Service Provider must ensure that Scribes adhere
to Providers’ Shift Schedules [*] of the time. For each failure to provide the
Scribing Services according to Provider Shift Schedules, Scribe Service Provider
will provide a credit against its monthly invoice to Augmedix for a given month
as follows:

 

1)US$[*] (at Augmedix’s sole discretion) for each calendar day in any given
month that a Scribe or an Augmedix-approved equivalent misses one or more Charts
for a Provider due to issues within the control of Scribe Service Provider
(e.g., Scribe being absent or tardy, technical issues at the Scribe Service
Provider site, etc.).

 

2)US$[*] for each time a Provider makes a complaint regarding the unavailability
of a Scribe or an Augmedix-approved equivalent due to issues within the control
of a Scribe Service Provider (e.g., failure of Scribe to be on-line at least
fifteen (15) minutes prior to a Provider’s shift).

 

Scribe Service Provider SOW No. 2Page 11 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Quality Standards - If a Scribe requires more than one performance improvement
plan per year due to a Provider complaint, then Augmedix may either remove (i)
the Scribe from the Provider or Account, or (ii) the entire Account from the
Scribe Service Provider.

 

III. Termination of Access

 

Scribe Service Provider shall notify Augmedix immediately, but in no event later
than twenty-four (24) hours, after a Scribe Service Provider employee, who has
access to customer PHI, is terminated.

 

Scribe Service Provider SOW No. 2Page 12 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Appendix C

 

SCRIBE SERVICE PROVIDER TECHNOLOGY SLA

Updated April 2019

 

1.Goals and Objectives

 

The purpose of this agreement is to ensure that the proper expectations,
requirements and commitments are in place for scribe vendors to provide
consistent and reliable technology infrastructure delivery and support for
Augmedix’s enterprise-class business. The commitment to reliability is essential
because Provider-Scribe downtime negatively, and often severely, impact
Augmedix’s business. The key objectives of this agreement are to provide a clear
reference to service ownership, support, roles and/or responsibilities, and
present a measurable description of the service provisioning, expectations for
service reporting and articulate incentives and penalties for service-level
guarantees.

 

2.Periodic Review and Updates

 

Augmedix owns this document and is responsible for facilitating regular reviews.
The contents of this document may be amended as required, provided mutual
agreement is obtained from the primary stakeholders and communicated to all
affected parties. The document owner will incorporate all subsequent revisions
and obtain mutual agreements/approvals as required. This agreement will be made
accessible to all stakeholders as required. The recommended review period is
quarterly but changes to this document will necessitate an immediate review and
approval.

 

3.In-Scope Services

 

This agreement covers all infrastructure services provided by the Scribe Vendor
and leveraged by the scribe operations including network, access, systems,
hardware, software/applications, security, user management etc. This includes
the Internet Service Providers (ISP) and third-party vendors that the Scribe
Vendor relies upon for delivery and support of the scribe operations.

 

4.Service Level Guarantees

 

●[*] service uptime (during scribing operational hours, i.e., from the time when
the first scribe logs in to the time the last scribe logs out)

●Service uptime will be reviewed on a monthly basis.

●The requirements and benchmarks set forth herein are subject to change under
the Change Management Process outlined in SectionV of the SOW.

 

Scribe Service Provider SOW No. 2Page 13 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

5.Service Expectations and Requirements

 

It is expected that the Scribe Vendor will take a proactive approach to
supporting Augmedix and will provide the highest level of customer service and
technical support. Both robust service and technology go hand-in-hand and are
fundamental requirements for the Augmedix service.

 

5.1Proactive Notifications

 

Augmedix expects to be notified proactively, per the priority definitions, in
the event of any network and/or system issues that impact Scribe operations
including planned downtime (maintenance).

 

5.2Technical Expertise

 

Augmedix expects Scribe Vendor’s technical/IT team to have superior technical
expertise in network and system configuration, design, maintenance and
troubleshooting as well as application installation, maintenance, and upgrades.
Competency in both hardware and software is required.

 

5.3Training

 

It is the responsibility of Scribe Vendor to train its technical/IT staff on the
tools, technologies and processes required for the support of the Augmedix
service and scribe operations.

 

5.4Documentation

 

All infrastructure and system specifications, configurations and processes must
be documented and made available to Augmedix. These documents must be reviewed
with Augmedix once a quarter.

 

5.5Service Testing and Validation

 

In the event Augmedix needs support to validate a new service/application,
Scribe Vendor must make resources available to validate and share the results
within the shared/expected timeline.

 

Scribe Service Provider SOW No. 2Page 14 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

5.6Monitoring Workstation Availability

 

Workstation monitoring must be conducted on a 24/7 basis. A notification must be
triggered in the case of unavailability of the system. In such case, the system
must be restored within 24 hours.

 

6.Service Change Management

 

Any planned changes to the state of Augmedix’s production scribe services,
including hardware, software, networks and facilities must go through a process
of change impact analysis, review and approval prior to implementation. Each
change must follow the Change Management Process outlined in Section V of the
SOW.

 

Any failure on the part of Scribe Vendor to follow the Change Management Process
will be considered a “Breach of Process” for which Scribe Vendor must provide
proper justification. Augmedix may audit any changes to verify the requests.

 

7.Service Escalation Management

 

All critical and high-priority incidents (defined below) resulting in the loss
of service must immediately trigger the creation of a war-room by the Scribe
Vendor and the involvement of the Scribe Vendor and Augmedix technical teams to
facilitate the discussion of outstanding issues and satisfactory resolution and
closure of the ticket(s):

 

●Interruption making a critical functionality inaccessible or a complete network
interruption causing a severe impact on services availability.

●Critical functionality or network access interrupted, degraded or unusable,
having a severe impact on services availability.

 

In order to facilitate the management of escalated incidents, the Scribe Vendor
must provide to Augmedix a tiered Escalation Matrix that must include the name
of the individual, phone number, email, and conditions under which an incident
will be escalated up the management chain.

 

8.Service Security

 

Scribe Vendor is expected to make sure that critical network infrastructure,
systems, applications and scribe operations have all the necessary security
controls in place for a safe and secure operating environment. Adherence to the
compliance, security and privacy requirements set forth in the Operational
Requirements for Scribe Vendors (“ORSV”) document is mandatory.

 

Scribe Service Provider SOW No. 2Page 15 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

8.1ORSV Audits

 

Augmedix or its designee shall have the right to audit, monitor, and verify
Scribe Vendor’s compliance with the ORSV. Augmedix may perform two such audits
per twelve (12) month period; provided, however, Augmedix may perform additional
audits in response to specific security or privacy incidents or identified gaps
in compliance with the ORSV. Except for the initial audit of Scribe Vendor
against the ORSV requirements, Scribe Vendor shall bear all costs associated
with any audits conducted under this Section 8.

 

Should Augmedix determine in its sole discretion, that Scribe Vendor has failed
to adhere to the requirements of the ORSV, Scribe Vendor must successfully
remediate any compliance deficiencies to the satisfaction of Augmedix within
(10) business days of written notice of such deficiencies. If Scribe Vendor
fails to remediate deficiencies within the time period prescribed above, or the
deficiency is a repeat violation of the same ORSV requirement, Scribe Vendor
shall provide Augmedix a credit against Scribe Vendor’s monthly invoice for that
month in the amount of up to US$[*] (at Augmedix’s sole discretion) for each day
that the deficiencies remain unresolved and/or repeat violations. Further,
Augmedix, in its sole discretion, reserves the right to remove Scribe Vendor
from its existing Accounts, or withhold the assignment of new Accounts to Scribe
Partner until all deficiencies are resolved to the satisfaction of Augmedix.

 

9.Service Support Availability

 

Technical support coverage must align with the Provider schedules that the
Scribe Vendor is servicing. Such schedules will be documented in a Single Source
of Truth (example: Humanity) for production service availability. In addition,
Augmedix may require the availability of the technical/IT support staff during
maintenance and/or test windows. Such requests will be made at least 2 business
days in advance.

 

10.Service Maintenance and Outages

 

All service maintenance must be performed during scheduled maintenance windows.
These activities will render systems and/or applications unavailable for scribe
operations at the agreed-upon locations and for the defined time windows. The
change management process applies to un-planning service outages as well. In
addition, each service disruption/outage must be followed by a Root Cause
Analysis/Post-Mortem Report within 24-48 hours of resolution of the outage.

 

In the event of an outage, Scribe Vendor must notify Augmedix within [*] of such
occurrence. Thereafter, Scribe Vendor must provide an intermediate progress
update to Augmedix every [*] until the issue is resolved.

 

11.Service Reporting

 

Augmedix expects the scribe vendor to present the following reports:

 

1.Service uptime (and downtime) – Monthly

2.Service outages – Monthly

3.Root Cause Analysis (RCA)/Post-Mortem Report – within 48 hours

 

Scribe Service Provider SOW No. 2Page 16 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

12.Service Exceptions

 

Any deviations from agreed upon policies and processes must be brought up in
advance for review and approval in accordance with the defined Change Management
Process.

 

13.Service Incentives/Penalties

 

Should Scribe Vendor fail to meet the requirements and benchmarks set forth in
this Technology SLA and the Scribe Operation Technology Requirements, Augmedix
in its sole discretion reserves the right to remove Scribe Vendor from its
existing Accounts or withhold the assignment of new Accounts to Scribe Vendor
(even if Augmedix has purchased Scribing Services for a designated number of
Providers in the applicable Purchase Orders) until all deficiencies are resolved
to the satisfaction of Augmedix.

 

14.Priority Level Definitions

 

To create clear expectations, Augmedix defines priority levels based on the
criticality of its function. The priority levels, including resolution, response
and update interval timelines are set forth in the table below:

 

Priority   Name   Description   Resolution   First Intermediate Time   Response
Update Interval P1   Critical   Interruption making a critical functionality
inaccessible or a complete network interruption causing a severe impact on
services availability.   1 hour or less   5 mins or less   15 mins P2   High  
Critical functionality or network access interrupted, degraded or unusable,
having a severe impact on services availability.   2 hours   15 mins or less  
30 mins P3   Medium   Non critical function or procedure, unusable or hard to
use, having an operational impact but with no direct impact on services
availability.   8 hours   30 mins or less   4 hours P4   Low   Application or
personal procedure unusable, where a workaround is available, or a repair is
possible.   24 hours   1 hour or less   N/A P5   Request   General service
request   48 hours   4 hours or less   N/A

 

Scribe Service Provider SOW No. 2Page 17 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Scribe Vendor shall make every attempt to meet the restoration targets listed
above. Incidents shall be deemed “restored” when Augmedix reasonably determines
that Scribe Vendor has provided a suitable resolution, solution, or work-around
for the incident. Suitable shall mean that the resolution, solution or
work-around does not materially impact Augmedix ability to provide its Services.

 

15.References

 

Augmedix Operational Requirements for Scribe Vendors (ORSV)

Scribe Operations Technology Requirements

Technology Best Practices & Recommendations for Scribe Operations

Change Management Process for Augmedix Operations

 

Scribe Service Provider SOW No. 2Page 18 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Appendix D

 

[Executed Medicare Advantage Addendum to be inserted]

 

Scribe Service Provider SOW No. 2Page 19 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

MEDICARE ADVANTAGE ADDENDUM

 

This Medicare Advantage Addendum, effective as of January, 9, 2017 (the
“Effective Date”) is by and between Augmedix Inc. (“Delegate”) and the
undersigned (“Downstream Entity’), and amends the existing agreement, by
whatever title so designated, whereby Downstream Entity agrees to arrange for or
perform certain delegated administrative, management or other services for
Delegate (the “Agreement”). Delegate and Downstream Entity are each a “Party”
and collectively “the Parties.”

 

WHEREAS, Delegate contracts with various health care providers (“Providers”) to
furnish certain administrative services, including assistance in preparing
electronic medical records for patients receiving health care services to
patients, such as Medicare Subscribers (as defined below) enrolled in Medicare
Plans (defined below);

 

WHEREAS, Delegate has agreed to abide by certain Medicare Program requirements
in its agreement with Providers with respect to services provided to Medicare
Subscribers enrolled in Medicare Plans, and to require subcontractors to do the
same;

 

WHEREAS, the Parties entered into the Agreement under which Downstream Entity
performs certain administrative activities for Delegate, including with respect
to Medicare Subscribers enrolled in Medicare Plans; and

 

WHEREAS, the Parties agree to supplement the Agreement to include certain
Medicare Program requirements that shall be applicable to Downstream Entity and
its subcontractors that perform administrative services with respect to Medicare
Subscribers and/or Medicare Plans;

 

NOW THEREFORE, in consideration of the terms and conditions set forth in the
Agreement and this Medicare Advantage Addendum, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
this Addendum is made a part of the Agreement. The Parties agree as follows:

 

1) DEFINITIONS

 

All capitalized terms shall have the meaning defined in this Addendum.

 

a)Applicable Laws means all applicable federal laws, regulations and/or CMS
program instructions and guidance and CMS Contract provisions that apply to the
MA Program and/or the Part D Program, as in existence as of the execution of
this Medicare Advantage Addendum or as subsequently amended or established.

b)CMS means Centers for Medicare & Medicaid Services, an agency within the
United States Department of Health and Human Services.

c)CMS Contract means a contract between CMS and a Medicare Plan Entity pursuant
to which the Medicare Plan Entity sponsors one or more MA Plans or Part D Plans.

 

1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

d)Covered Services means those health care services that are covered under a
Medicare Plan.

e)Downstream Entity means the Party that agrees to provide services to Delegate
consistent with the terms of this Medicare Advantage Addendum.

f)First Tier Entity has the same definition that appears in 42 C.F.R. §§ 422.2
and 423.4, which, at the time of execution of this Medicare Advantage Addendum,
means any person or entity that enters into a written arrangement with Medicare
Plan Entity to provide administrative and/or health care services, including
Covered Services to Medicare Subscribers. For purposes of this Medicare
Advantage Addendum, each Provider is a First Tier Entity.

g)Medicare Advantage Plan or MA Plan means a health benefit plan sponsored by a
Medicare Advantage Organization, pursuant to the Medicare Advantage Program.

h)Medicare Advantage Program or MA Program means the Medicare managed care
program established and maintained under Part C of Title XVIII of the Social
Security Act.

i)Medicare Plan means an MA Plan or a Part D Plan sponsored by a Medicare
Advantage Organization (as defined by MA Program regulation at 42 C.F.R. §
422.2) or a Part D Sponsor (as defined in Part D Program regulation at 42 C.F.R.
§ 423.4) pursuant to a CMS Contract.

j)Medicare Plan Entity means, as relevant in context, a Medicare Advantage
Organization or a Part D Sponsor that has contracted with Provider(s) to furnish
Covered Services to Medicare Subscribers under Medicare Plan(s).

k)Medicare Prescription Drug Benefit Plan or Part D Plan means a Medicare
prescription drug benefit plan sponsored by a Part D Plan Sponsor, as the term
is defined in Applicable Law, pursuant to the Medicare Prescription Drug Benefit
Program.

l)Medicare Prescription Drug Benefit Program or Part D Program means the
Medicare prescription drug benefit program established and maintained under Part
D of Title XVIII of the Social Security Act.

m)Medicare Subscribers means members who are enrolled in a Medicare Plan
Entity’s MA Plan or Part D Plan.

n)Other Downstream Entity means any entity that enters into a written
arrangement descending from and subordinate to the Agreement with Downstream
Entity, which is entered into regarding the provision of Subcontracted
Activities.

 

References in this Medicare Advantage Addendum to the Agreement shall mean the
Agreement and all applicable exhibits, attachments and addenda, including,
without limitation, any statement of work, as the context so requires.

 

2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

1)AUGMEDIX RESPONSIBILITIES

 

a)Downstream Entity Activities. Downstream Entity agrees that, with respect to
Downstream Entity’s performance of the functions, duties, Obligations and
responsibilities performed by Downstream Entity under the Agreement with respect
to Medicare Plans or Medicare Subscribers (each a “Subcontracted Activity”):

 

i)Delegate shall, and any applicable Medicare Plan Entity may, conduct on-going
monitoring of Downstream Entity’s performance of the Subcontracted Activit(ies)
to assess compliance with Applicable Laws and the Agreement; and

 

ii)Downstream Entity’s performance of the Subcontracted Activities shall be
consistent and comply with Applicable Laws, the Agreement, and applicable CMS
Contract requirements.

 

Downstream Entity understands and agrees that under this Medicare Advantage
Addendum, Medicare Plan Entities are likewise authorized to engage in such
monitoring and evaluation of Subcontracted Activities.

 

b)Revocation of Subcontracted Activities. Downstream Entity agrees that, with
respect to the Subcontracted Activities, Delegate may, upon request by CMS or
any applicable Medicare Plan Entity (with respect to its Medicare Subscribers),
immediately suspend or revoke performance of a Subcontracted Activity by
Downstream Entity or Other Downstream Entity, or take such other remedial action
as is authorized under the Agreement, where CMS or the relevant Medicare Plan
Entity reasonably determines that Downstream Entity or Other Downstream Entity
is not performing such Subcontracted Activity satisfactorily in accordance with
the terms of the Agreement. Delegate shall not be responsible to pay Downstream
Entity for Subcontracted Activities not performed due to such suspension or
revocation. Delegate’s rights set forth in this provision shall be in addition
to any other rights and remedies afforded Delegate under the Agreement for
inadequate performance.

 

c)Oversight. Downstream Entity agrees that Delegate shall, and any applicable
Medicare Plan Entity may, oversee those functions and responsibilities required
of Downstream Entity pursuant to Applicable Laws and the Agreement. Delegate
shall provide ongoing monitoring and oversight of all aspects of Downstream
Entity’s performance of Subcontracted Activities provided in connection with
Medicare Subscribers under the Agreement.

 

d)Data Reporting. Downstream Entity acknowledges that Provider, on behalf of
applicable Medicare Plan Entities, collects, analyzes and integrates data
relating to the provision of Covered Services to Medicare Subscribers in order
for such Medicare Plan Entities to meet their obligations under Applicable Laws,
including without limitation 42 C.F.R. §§422.310, 422.516, 423.329, and 423.514,
the CMS Contract(s) and Medicare Plan policies, procedures, and programs. As
applicable to the Subcontracted Activities, and pursuant to the terms of
Provider agreements with Medicare Plan Entities, Downstream Entity shall, upon
request from Delegate, and/or Medicare Plan Entities, provide to Delegate and/or
Medicare Plan Entities any data or data reporting related to the provision of
the Subcontracted Activities requested by Delegate and/or Medicare Plan
Entities.

 

3

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

e)Record Keeping. Downstream Entity shall maintain pertinent contracts, books,
files and other documentation involving transactions related to the Agreement
and Downstream Entity’s performance of Subcontracted Activities under the
Agreement (collectively, Records”). At minimum, such Records shall be sufficient
to enable Delegate and Medicare Plan Entities (i) to evaluate Downstream
Entity’s performance, including the accuracy of data submitted to Delegate
and/or Provider, and (ii) enforce Delegate and Medicare Plan Entity’s rights
under the Agreement and in accordance with Applicable Laws.

 

f)Access for Auditing and Monitoring. Downstream Entity shall provide the U.S.
Department of Health and Human Services (“HHS”), the Comptroller General of the
United States (“Comptroller General”), Delegate, and relevant Medicare Plan
Entities and/or their authorized designees with direct access to all Records,
computers and other electronic systems, to inspect, evaluate, collect and audit
Downstream Entity’s performance under the Agreement with respect to
Subcontracted Activities, transactions related to the CMS Contract(s), or as
HHS, the Comptroller General or their designees deem necessary in connection
with the relevant CMS Contracts, including information pertaining to services
performed, or determinations of amounts payable. Such access shall be provided
in the format and within such time frames as reasonably required by Delegate, or
as otherwise specified by Applicable Laws. Downstream Entity shall provide
Medicare Plan Entity or Delegate with copies of any and all Records inspected,
copied, evaluated and/or audited by HHS, the Comptroller General and/or their
authorized designees. Downstream Entity shall notify Delegate immediately by
telephone, to be followed with written notice within three (3) business days, of
any request from HHS, the Comptroller General and/or or their authorized
designees to inspect Downstream Entity’s or Other Downstream Entity’s premises,
physical facilities, systems, or equipment or to confer with Downstream Entity’s
or other Downstream Entity’s personnel, and Downstream Entity shall permit
Medicare Plan Entity and Delegate to participate in any such inspection or
conference, unless prohibited by law or the governmental entit(ies) requesting
access. This Section of this Medicare Advantage Addendum shall remain in effect
for the longer of (i) ten (10) years following the termination of this Medicare
Advantage Addendum, regardless of the reason for termination; (ii) completion of
any audit relating to services provided under this Medicare Advantage Addendum;
or (iii) such other timeframe as provided or required by Applicable Laws.

 

g)Privacy, Security and Confidentiality. Downstream Entity shall comply with all
Applicable Laws regarding health care privacy and security, including without
limitation the confidentiality and security provisions stated in the HIPAA
regulations and the regulations at 42 CFR 422.118, for any Medicare Subscriber
medical records or other health and enrollment information Downstream Entity
maintains or has access to with respect to Medicare Subscribers. Downstream
Entity shall comply with the confidentiality and enrollee record accuracy
requirements of the MA Program, including (1) abiding by all Federal and State
laws regarding confidentiality and disclosure of medical records, or other
health and enrollment information, (2) ensuring that medical information is
released only in accordance with applicable Federal and State law, or Pursuant
to court orders or subpoenas, (3) maintaining the records and information in an
accurate and timely manner, and (4) ensuring timely access by enrollees to the
records and information that pertain to them.

 

4

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

h)Subcontracting. The Parties acknowledge that Downstream Entity and each of its
vendors involved in the provision of a Subcontracted Activity under this
Medicare Advantage Addendum are considered “Downstream Entities” under the
Medicare Advantage Program and that all Downstream Entity contracts must include
those. provisions that are required by Applicable Law to be included in
Downstream Entity contracts. Downstream Entity agrees that it will not, directly
or indirectly, contract with any person or entity to furnish Subcontracted
Activities unless such other person or entity is specifically obligated, through
a written agreement executed between such person or entity and Downstream Entity
(or such person or entity and a Other Downstream Entity), to comply with all of
the provisions contained in this Addendum. Downstream Entity shall include the
terms in this Addendum or their equivalent, in its contract or other
contractually binding document with each Other Downstream Entity performing
Subcontracted Functions, or incorporate such terms by reference. Downstream
Entity agrees to promptly provide Delegate with a copy of any such written
agreement, upon request. Downstream Entity will provide Delegate and Plan with
any information reasonably necessary to evaluate a proposed subcontracting
arrangement and for Plan Entities to do the same.

 

Without limiting the foregoing, Downstream Entity agrees that it will not
contract with any Other Downstream Entity to perform any Subcontracted Activity
unless (i) the Other Downstream Entity’s delegated activities and
responsibilities and reporting obligations are described in a written agreement
between Downstream Entity and the Other Downstream Entity; (ii) such written
arrangement obligates the Other Downstream Entity to comply with relevant
provisions contained in the CMS Contract relating to the provision of such
delegated services; and (iii) such written arrangement specifically permits an
applicable Medicare Plan Entity or CMS to request that Downstream Entity suspend
or revoke the Other Downstream Entity’s performance of delegated services with
respect to relevant Medicare Subscribers, or take such other remedial action as
provided by written agreement with the Other Downstream Entity, if the Other
Downstream Entity does not perform the delegated services satisfactorily under
the terms of its agreement with Downstream Entity, as determined by Delegate,
CMS or the Medicare Plan Entity.

 

5

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

i)Training Program. Downstream Entity shall, for all officers, directors,
employees, and Other Downstream Entities who have involvement in administration
or delivery of Subcontracted Activities, require participation upon hire or
within ninety (90) days of the Effective Date of this Medicare Advantage
Addendum if such individual has not already engaged in such training within the
last year and annually thereafter in compliance and anti-fraud training and
education that is issued by CMS with respect to compliance and anti-fraud and
abuse initiatives, unless exempt from such training under relevant CMS
regulations including by not limited to when Downstream Entity, Other Downstream
Entity and any related individuals or entities have met the fraud, waste and
abuse certification requirements through enrollment into the Medicare program.
Upon Delegate’s request, Downstream Entity shall certify to compliance with
applicable compliance and anti-fraud training and education requirements.
Delegate shall accept the certificate of completion of the CMS training as
satisfaction of this requirement with respect to individuals required to receive
training.

 

j)Off-Shore Operations. Downstream Entity shall not itself or through another
person or entity undertake any functions, activities or services in connection
with the Agreement that involves transmission or storage of Medicare Subscriber
data outside of the United States of America or a territory without the prior
written consent of Delegate. All off-shore operations conducted in connection
with the Agreement with respect to Medicare Subscribers shall comply with
Applicable Laws and the requirements of the Agreement. Downstream Entity shall
cooperate with Delegate by providing Delegate with any information necessary in
order to permit Medicare Plan Entities to submit any required attestations to
CMS regarding such off-shore operations, with adequate basis for the same.

 

k)Hold Harmless. To the extent applicable in connection with the Agreement and
this Medicare Advantage Addendum, Downstream Entity shall not hold liable any
Medicare Subscriber for the payment of any fees that are the legal obligation of
Delegate, Provider, Medicare Plan Entity or other intermediary. Downstream
Entity agrees to accept Delegate’s payment for Subcontracted Activities as
payment in full and not to bill Member or CMS, and agrees to hold harmless
Member and CMS, in the event that Plan cannot or will not pay for services
performed by Delegate pursuant to this Addendum.

 

l)Credentialing. To the extent applicable in connection with the Agreement and
this Medicare Advantage Addendum, the credentials of licensed medical
professionals affiliated with either Party providing Covered Services to
Medicare Subscribers either may be reviewed by an applicable Medicare Plan
Entity or the credentialing process will be reviewed and approved by an
applicable Medicare Plan Entity and such Medicare Pian Entity may audit the
credentialing process on an ongoing basis.

 

m)Certification; Federal Funds. As applicable, Downstream Entity shall certify
that any information submitted to Delegate or Medicare Plan Entity in connection
with a Medicare Plan is complete, truthful, and accurate based on best
knowledge, information and belief. Downstream Entity acknowledges that payments
received under this Addendum, if any, are, in whole or in part, from Federal
funds and that claims data submitted by Downstream Entity will be used for the
purposes of obtaining Federal reimbursement.

 

6

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

n)Marketing. Downstream Entity is not authorized or permitted to engage in
marketing on behalf of Medicare Plan Entities with respect to the MA Plan(s)
under this Medicare Advantage Addendum.

 

o)Corrective Action. Downstream Entity shall undertake, and require its Other
Downstream Entities to undertake, any corrective action concerning its
Subcontracted Activities as reasonably requested by Delegate or Medicare Entity
Plan in order for the Medicare entity Plan to comply with Applicable Laws, a CMS
request or to remedy an identified compliance deficiency. |

 

p)Reporting and Disclosure; Submission of Encounter and Other Data. Downstream
Entity shall cooperate and assist with Medicare Plan Entity’s requests for
information and promptly submit such other information and data held by it as
may be reasonably requested by the Medicare Plan Entity for: MA Program
administration; Medicare Plan Entity’s compliance with its reporting
requirements; Medicare Plan Entity’s utilization review/quality improvement or
grievance programs; or Medicare Plan Entity’s response to requests or
requirements for information and/or surveys by HHS, CMS, the Comptroller General
or their designees. Such information shall be submitted by Downstream Entity in
compliance with Applicable Laws.

 

q)Program Integrity. Downstream Entity shall cooperate fully with any
governmental investigations of actual or suspected fraud, waste or abuse
concerning MA Plans and/or MA Plan Members.

 

r)Exclusion Screening and Related Requirements. Downstream Entity represents and
warrants (1) that it is not itself excluded, and (2) does not (and shall not)
employ or procure the services of any individual or entity that is excluded
under the U.S. Department of Health and Human Services Office of Inspector
General’s List of Excluded Individuals/Entities, the General Services
Administration (“GSA”) exclusion list (the “GSA List”) or is otherwise excluded
from participation in any Federal health care program (as such term is defined
in 42 U.S.C. § 1320a-7b(f)), or debarred, suspended, proposed for debarment,
declared ineligible, or voluntarily excluded by any Federal department or agency
(an “Excluded Individual”). Downstream Entity shall, upon request, periodically
attest to the same. Upon learning that the name of any employee, contractor,
agent, board of directors member or major stockholder of Downstream Entity or
any Other Downstream Entity appears on the OIG, GSA or other exclusion lists
(together, “Exclusion Lists”), Downstream Entity shall (a) promptly notify
Delegate of such occurrence, and (b) take immediate steps to remove such person
from direct or indirect responsibility for, or involvement in, services provided
to pursuant to this Medicare Advantage Addendum. For purposes of this Medicare
Advantage Addendum, a “major stockholder” shall mean an individual or entity
that has a direct or indirect ownership or control interest of five percent or
more in an entity. Downstream Entity shall review the relevant Exclusion Lists
(and cause Other Downstream Entities to review such Exclusion Lists) prior to
contracting, and on a monthly oasis thereafter, to ensure that neither it, nor
any Other Downstream Entity, or their respective employees, contractor, agent,
board of directors member or major stockholders, is an Excluded individual,
Downstream Entity agrees that it is bound by the terms of C.F.R. 376, relating
to non-procurement, debarment and suspension and shall require that Other
Downstream Entities agree to the same.

 

7

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

2)TERM AND TERMINATION

 

a)Termination Upon CMS Request. The Parties agree that this Medicare Advantage
Addendum shall terminate immediately upon the written request of CMS.
Termination of this Medicare Advantage Addendum pursuant to this section shall
have no effect on the Agreement or the effectiveness of other exhibits or
addenda to the Agreement.

 

b)Termination Upon Termination of the Agreement. The Parties agree that this
Medicare Advantage Addendum is conditioned upon the effectiveness of the
Agreement and shall terminate automatically upon the termination of the
Agreement, regardless of the reason for termination, and under the same terms
and conditions specified in the Agreement.

 

3)GENERAL PROVISIONS

 

a)Conflict. This Medicare Advantage Addendum supplements the Agreement with
respect to the provision of Subcontracted Activities involving Medicare
Subscribers or Medicare Plans. To the extent any provision of this Medicare
Advantage Addendum conflicts with any provision of the Agreement, the Medicare
Advantage Addendum provision shall control with respect to Downstream Entity’s
obligations or duty under this Medicare Advantage Addendum. This Addendum shall
be governed by and construed in accordance with all Applicable Law. In the event
of any conflict between the terms of this Addendum and Applicable Law, the
Applicable Law shall control.

 

b)Entire Addendum. The Parties acknowledge and agree that this Medicare
Advantage Addendum shall supersede any previous Addendum to the Agreement
regarding the subject matter herein. Any provision required by Applicable Law to
be included herein shall be deemed to be a part of this Medicare Addendum, even
if not expressly stated,

 

c)Amendment Due to Change in Law or Medicare Plan Contractual Requirement. Any
change to any provision(s) of this Addendum that is required by Applicable Law
or CMS Contract shall be deemed to be part of this Addendum effective
immediately without further action required to be taken by either party to amend
this Addendum.

 

[Signatures on Next Page]

 

8

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

IN WITNESS WHEREOF, the Parties have caused this Medicare Advantage Addendum to
be executed and delivered as of the effective date listed above by their
respective duly authorized representatives.

 

Augmedix, Inc.   Infosense Technologies Pvt, Ltd.           By: /s/ Ian Shakil  
By: /s/ A P Hales Name:  Ian Shakil   Name:  A P Hales Title: CEO & Co-Founder  
Title: CEO Date: 6/1/2017   Date: 5/7/2017

 

9

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Appendix E

 

[Insert list of Current Scribes – to be established as of July 1, 2020]

 

Scribe Service Provider SOW No. 2Page 20 of 20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Provider ID Provider Account Scribe UID Primary [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*]

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]

 

 

 

 

